   Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 1 of 58 PageID# 398




                                        nil- OI-l-KMAl. COUKI
iicccplcci and relied upon by anyone lo wiioin ii is prescnled iinlil such IMiRSON. KWl'I TY. COURT i7

culara cilhcr receives written notice ol" said revocation by me or a guardian or similar fiduciary of

my estate or has actual knowledge.

       B.   Hold Harmless and Excnint:         All actions of my agent shall bind me and my heirs,

distributees, legal represeniaiive.s.successors and assign.s. and for the purpose of inducing anyone toad

in accordance with the powers 1 have granted herein. 1 hereby represent, warrant and agree that if this

Power of .Attorney is terminated or amended for any reason. I and my heirs, distributees, legal

representatives, successors and assigns will hold such party or parties harmle.ss anil exempt from any

loss sulTered or liability incurred by such party or parties while acting in accordance with this power

prior to that parly's receipt ol" WRITVEN NOTICE of such termination of said POWi-R Of

A fTORNfiV or ACTCAl. KSOWI.El^iiE received or that RfASONABLV should have been

received or known.


  GOVERNING LAW(S):

                a. F()rcigner.s/Non-Vjimnssce Gunlc/Non-lndlKenous:

                        i. Private Mnllcrs: The Declaration on The Rights of Indigenous Peoples in

                            conjunction with the Universal Declaration on Human Rights. International

                            Human Rights law and Treaties govern the rights Indigenous peoples

                            inalienably posse.ss to practice their own customs, culture, and traditions.

                            When dealing with private matters, first the Guale Yamassee Constitution,

                            and next the laws ol'customs, customary international law and international

                            law shall apply.

                        ii. Public Matters: When dealing with public maiter.s. 'i realies and the Guale

                            Vama.ssee Constitution, and      next the laws ol      customs, customary
                                  TIII^Oi-l-ICIAI.COUKT
                      iiilcrnational law aiul inlcmalionai law shall apply.
           b. Vainnsscc Gu»lc/IncJi{>cnoiis:
                  i. Private: When dealing with issues between Yamassee Guaie members, or
                      other Indigenous Tribes, the Guale Yamassee Cotistitution is the governing
                      supreme law.
                  ii. Public: When dealing with public mailers Trcaiies amongst and between
                      shall govern and next the laws of Yamassee Guale Constitution govern and
                      ofcusloms and international law shall be used in conjunction with the Ciualc
                      Yamassee Constitution.
     f URiiiPK. K) rmc KxricNi not otherwisk ^:lT^:c^UAIJ.^ provided.
MY .ATTORNEY     IN    E.ACT    AND     ANY       SUCCESSORSAS HEREIN .NA.MEIX
IDENTIFIED OR MENTIONED, THERETO SH.-VLE HAVE THE POWER TO
APPOIN T A SliCCE.S.SOR OR SUCCESSORS.
     ALE SICCE.S.SORS SHALL            BE    OF INDIGENOUS              HERITA(;E    AND     OF
COMPETE^C^ REGARDLESS OF APPEARING TO BE .AT THE AGE()F C ^)^IPE TENC I..
AS IN THE BE(;iNNIN(L SO SIIAIJ. IT BE IN THE END.
     ANA AND ALL CHAN(;ES, APPOIN TMENT.S,.ASSIGNME.NTS /:7 f 7:77:7M,.MADE
TO THIS SPECIAL POWER OF ATTORNEY, SHALL BE .MADE IN WRTTINC; AM)
NOTARI/.EI) AND ATTACHED HERETO AND WITH THE APPROPRIATE SEALS OF
THE GUALE YAMASSEE COUNSEL OR GUALE YAMASSEE COURT.
                                                                                                10
  Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 2 of 58 PageID# 399
        Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 3 of 58 PageID# 400


                                                               uo




                                                      w
                                          Till-OI I'ICIAl CODIM
           OrHKRWISK. NO ICVIDKNCK OUTSIDK rilM lOl R {4) (OR.NKRS ()!• TIMS

  SIMX'IAL POWRR OF ATTORN^:^ SHALL SER\ F K) AMLM). CONTRADICT, OR


  OVLRRIDF Tins HEREIN POWER OF ATTORNFA                             AND NO ONE WITHOUT THE


   AUTHORITY, SPECIFICALLY                IDENTIFIED         HEREIN, MAY         CHALLENGE        THE

   VALIDITY OR THE APPLICABILITY OF THIS POWER OF ATTORNEY.




                                        ^rnph, i\eyo I ■ A
          By iny linnd niid divine nuto};r»pli                                   , bciii}* of sound mind
 niid    full   conipctcncc, linvc executed        this special     po\{        httornev    ASSIGNING

 AGENT/REPRESENTATIVE AND ATTORNEY IN FACT, T^-^^Rhashea Lynn Harmon-El©,
 Esq., CHIEF LEGAL COUNSEL OF THE GUALE YAM ASSEE COURT,tliis 19 day of
(Vkfcll monlli of")ft)^vear.


                                                              TM:\;c^n,L.iJLonoite 7K*incipnl)


                    v^liave executed this special power of attorney ACCEPTING THE
 AS^I^NMfNr AS AGENT/REPRESENTATIVE AND ATTORNEY I>fACT this                   day
 of         month of       year.


                                                            ,EGAL          cOUr^SEL   and    appointed
                                             'ATTORNEY IN VJ^C'T,
                                                 '•'^'Rliashea Lymi Harmon-El©, Esq.,
                                                 (Primarj' Att^ney in Fact)


                                                 'All Rights Rescr\'C(r




                                                                                                      11
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 4 of 58 PageID# 401




                                  I III- ()|-I-!CIAI COUKI


 MUNI) BAREKFAN                                      )
 GUALE YAMASSEE INDIGENOUS CLAN,                     )         ss



 On this ^ (Inv of                         in the year ofTwo Thotisniul and Nineteen (2019),
 before me, the undersigning Official Vaniassee Officer,                              .r.( »
 appointed by the Grand Cbief of the Royal House of Thunc^erbird, and hereby certify that
 personally appeared, X^tLT^V^l                          and
 whose names/appellations as executed and affixed herein
                                                      in this document, titled
 SPECIALPOWER OF ATTORNEY,and who is known to me or satisfactorily proved and
 acknowledged to be the Divine Living Being(s) whose nnnie(s)/nppellation(s)subscribed and
 affixed to the within instrument, without threat, duress, or coercion.
                                                                                   ,L.
 IN WITNESS WHEREOF,I have hereunto set my hand and official seal on this            day of
          month, in the year 20^.
 Autograph and Seal of Offieial Yamassce Officer:




                                                                          k
                                                 Autograpli of Official Yamassce Officer




                                                                                           12
         Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 5 of 58 PageID# 402




                       IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

                                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

                                          ORPHANS'COURT DIVISION




                                              0.C. NO./yff AI of20^
                                              CciJ'fOL.          1*2
                                              Estate ofMay McCloud,

                                           an alleged incapacitated person




                                                      DECREE




                 AND NOW,this            of                consideration of the petition and after hearing

          held following due service of the Citation with Notice and a copy of the petition upon May

          McCloud,this courtfinds by clear and convincing evidence that:

                 1. May McCloud Is 81 years old and Is a domiciliary of the City and County of

                     Philadelphia.




                 2. May McCloud suffers from dementia which totally Impairs her capacity to receiver

                     and evaluate Information effectively and to make and communicate decisions

                     concerning management of her financial affairs or to meet essential requirements

                     for her physical health and safety.


                                                                                May Mccloud,An Alleged Inc Per


                                                                                       20150149301011

COPIES SENT PURSUANT TO Pa.R.C.P. 236(b) M. DAWN 02/10/2016
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 6 of 58 PageID# 403




        3. She requires assistance from others assistance from others for her daiiy activities.



        Accordingly,it Is thereby ORDERED and DECREED that May McCioud is adjudged a

totally incapacitated person and that Vera Jones is appointed plenary guardian ofthe estate

and person May McCtoud,and incapacitated person.

        The said guardian shall enter security, with corporate surety, in the amount of$

 in the event said incapacitated person has a safe deposit box,an Official Examiner of this court

shall be In attendance when said safe deposit box is opened. The Certificate ofthe Official

 Examiner of his examination ofthe assets in such safe deposit shall be submitted to the court,

 and, when approved by the hearing judge,shall be filed with the record in this case. The

 amount and manner of compensation for these services of the Official Examiner shall be

 determined by the hearing judge.

        The said guardian is directed to file an inventory within ninety(90)days ofthe date of

 the Decree in accordance with the provisions of 20 Pa.C.S.A.§5521 and §5142.

        Furthermore,the said guardian shall file a Report at least once within the first twelve

 months of her appointment and at least annually thereafter In accordance with the provisions

 of 20 Pa.C.S.A. §5521(c)(l)(i) and (ii).

        The said guardian is not permitted to expend the principal of the incapacitated person's

 estate without permission of the court in accordance with the provisions of 20 Pa.C.S.A.§5536.

        Within sixty(60)days after the death of the incapacitated person or an adjudication of

 capacity,the guardian shall file a Final Report with the court pursuant to 20 Pa.C.5.A.

 §5521(c)(2).
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 7 of 58 PageID# 404




         The filing of exceptions or appeals from this Decree Is governed by Phlla. O.C. Rule 7.1A

and Pa. O.C. Rule 7.1, as amended,and by Pa. R.A.P. 902 and 903.


         May McCIoud was/waawot present at the hearing and wna/was not represented by Counsel.

 Counsel for Petitioner shall cause to be read to May McCIoud a copy of this Decree and the Statement of

 Rights, a copy of which Is attached to this Decree as Exhibit"A",and file proof ofsuch service with the

 Court within ten(10)days.


         Ail evidence, pleadings,testimony,and documents concerning the present matter shall be

 deemed under SEAL and shall not be made available for dissemination or use except upon Decree ofthis

 Court




                                                                         raci
                                                                    AOmSTRATIVE
[Indigenous Native American Association of Nations
I      Ort|teac«kV«n»w,M»daa>.SwntDol..Cf^

       TRIBAL IDENTIFICATION CARD
                     nw;-1-278-13 EXP;07/30/2023
                        MAY ETTA MCCLOUD
                             1361S46™ ST
                     PHILAOELFHIA PA 19143
                        birthdate         sex   issued
                       05M)fi/I934         F    07AJ0/20I9
                                            eyes
                                            broutv
          Tribal AnUlatlon: Atl-ND B.VRREF,\N
                                                             J
                                                                 Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 8 of 58 PageID# 405
  IndlgrniNit Nstitr American Association OfNations Original Cualt.
Yamasscc,Cherokee.Mechica,Creek.Setnioole. tt'ashilaH,Comanthe.ct
                                 ah
  TreatyofCaatp HolmesI 835 Aiig 24.1835 17 Slat. 4741 Pfoclamaiinn
                            NiayI9.1836


                      RESTRlCnONS;NONE
               R     ENDORSEMENTS: NONE
       FOR VERIFICATION PLEASE CALL: (215)821-6227
                                                                      Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 9 of 58 PageID# 406
jlniligenous Native American Association of Nations
       Ofiltnal CbiI* Yaaasm Mtchlca,SctalDolb Oifti. Watbltaw
        TRIBAL IDENTIFICATION CARD
                         ID#: 4-278-42 EXP:07/30/2023
                                 VERAL JONES
                                I8I8SALDENST
                         PHILADELPHIA*PA 19143
                            BIRTHDATE            SEX      ISSUED
                            08/01/1958           P       07/30/2019
                            HEIGHT                 EYES
                            S'2"                   BROWN
            Tribal AmiiatlQii: MUiVD BAREEFAN
                                                                  J
                                                                      Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 10 of 58 PageID# 407
      Indigenous Natl«T American Auociatlon OfNations Original Gusle,
 Yamauec,Cherokee,Mechlca.Creek,Scmlnole, Waililtaw,Comanche.et
                                     al:
      Treaty orCsmp HoImesl835 Aug 34.1835 1 7Sloi. 4741 Proclanialinn.
                               MoyI9.1836


                          RESnUCTIONS: NONE                 W ^_
                         BNDORSBMBNTS: NONE
           FOR VERIFICATION PLEASE CALU (315)831-8237

v.-                                                                       J
                                                                              Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 11 of 58 PageID# 408
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 12 of 58 PageID# 409
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 13 of 58 PageID# 410
3/3/2019                                                  Mortgage Loan Fraud
                                                                           |  RnCEN.gov



        Mortgage Loan Fraud
       PDF Download: mortgage_fraudll2006.pdf(/sites/de^ult/riles/shared/mortgage_fFaudll2006.pdf)



       An Industry Assessment based upon Suspicious Activity Report Analysis

       November2006




       Introduction

       In recent yearsf^eral and state law enforcement and regulatory agencies have devoted considerable effort to the
       prevention,investigation and prosecution of mortgage loan fraud.The United States has experienced substantial
       growth in mortgage lending markets and of innovative loan products that have expanded consumer access to
       home finance.At the same time there has been a significant Increase in filings ofSuspicious Activity Reports
       (SARs)pertaining to suspected mortgage loan fraud.l

       FinCEN's Office of Regulatory Analysis conducted this assessment to identify any trends or patterns that may be
       ascertained from an analysis ofSARs regarding suspected mortgage loan fraud.Analystssearched the Bank
       Secrecy Act database for SARs2from depository institutions filed between April 1,1996 and March 31,2006 that
       contained "Mortgage Loan Fraud" as a characterization ofsuspicious activity.The search retrieved 82,851 reports,
       which were examined to discern the trends and patterns revealed in this assessment.A random sample of1,054
       narratives was reviewed for additional analysis.The parametersfor the sample size were setto provide a 95
       percent confidence level with a plus or minus three (-i-/-3)confidence interval.The analysis revealed - among
       othertrends addressed in this report- a sharp increase in the number of SARs reporting mortgage loan fraud
       beginning in 2002.This trend is depicted in Figure 1 below.

       Executive Summary

       SARs pertaining to mortgage loan fiaud increased by 1,411 percent between 1997 and 2005.This report filing
       trend continues apace in 2006,with 7,093 reportsfiled on suspected mortgage loan fraud during the first quarter,
       an increase of35 percent over the SAR filings in the first quarter of2005.One explanation for the increase in SARs
       reporting mortgage loan fraud is increased awareness ofthe potential forfraud in a dynamic real estate market.
       Many areas in the United Statessaw double-digit growth in real estate values during 2003 and 2004.At thesame
       time, mortgage loan interest rates were at a historic low.Although growth in the housing industry appears to be
       slowing in the first quarter of2006,opportunities for hraud are still present.

       Reports of mortgage loan fraud rose significantly in 2003.The Federal Financial Institutions Examination Council
       reported an increase in the number of mortgage loans beginning in 2003:"The 2003 data include a total of42
       million reported loans and applications,which is an increase of about33 percentfrom 2002,primarily due to a
       significant increase in refinancing activity(approximately41 percent)."3SARs on mortgage loan fraud increased
       over92 percent between 2003 and 2004.The increase in filings may be attributed to an increase in overall
       mortgage lending concurrent with the decline in interest rates in the 2002-2005 timeframe and a broader
       awareness ofthis fraudulent activity. Figure 1 depicts the filing trend between 1997 and 2005.




hnps7/www.fincen.gov/mortg89e-loan-fraud                                                                                    1/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 14 of 58 PageID# 411
3/3/2019                                                                   Mortgage Loan Fraud
                                                                                            |  FinCEN.gDv

                              MORTGAGE LOAN TRAUO REPORRNG TREND

         3U.OCO                                                                                     ✓IjI'/S

         2S^OCO

         2O1OCO

         ItcOCO
                                                                             S1539
         iaax)

           tLOCO
                                                                                                   •;r7
              0
                       IROe    19S7   I9»t   1909    XXiO    2C01   7W?                     2000     2005


                                                     oActual n Projected

                                                      Nxure/

        Mortgage loan fraud represents a growing percentage oftotal depository institution SARs.In 1997» reports of
        mortgage loan fraud comprised 2.12 percent oftotal depository institution SAR filings. In 2005,reports of
        mortgage loan fraud had increased to4.94 percentoftotal depository institution filings. Figure 2 provides a
        comparison ofthe percentage ofchange in the number oftotal depository institution SAR filings to the change in
        the number ofSARs reporting mortgage loan fraud.

                       DEPOSITORY INSTITUTION SAR RUNG PERCENTAGE OF
                              GROWTH COMPARED TO MORTGAGE LOAN FRAUD
                                         PERCENTM3E OF GROWTH
                       100% -

                         «0%

                        00%

               ? 40%
                   I
               £        20% —
                                                    -43^                       z
                                                                                     E^a
                          0%
                                  1997   1999       1999    2000    2001     2002    2003   2004          2095


               Clsmgo in Total SAf^             -Ciaa^ in Martgugft Loan FrHud

                                                      r/gtiT^ 2

       Mortgage loan fraud can be divided into two broad categories:fraud for property and fraud for profit. Fraud for
       property generally involves material misrepresentation or omission ofinformation with the intent to deceive or
       mislead a lender into extending creditthat would likely not be offered ifthe truefacts were known.The fraudulent
       activities observed in theSAR narratives describing fraud for property include:assetfraud;occupancy fraud;
       employmentand Income fraud;debt elimination fraud;identity theft;and straw buyers.4Fraud for property is
       generally committed by home buyers attempting to purchase homesfor their personal use.In contrast,the
       motivation behind fraud for profit is money.Fraud for profit is often committed with the complicity ofindustry
       insiderssuch as mortgage brokers,real estate agents,property appraisers,and settlement agents(attorneys and
       title examiners).Typical fraudulent activities associated with this category in the SAR filing sampling are:
        appraisalfraud;fraudulentflipping 5straw buyers and identity theft

       Identity theft wasfrequently reported in conjunction with the commission ofsuspected mortgage loan fraud.
       Reports ofidentity theft increased nearly 102 percent between 2004 and 2005.The depository institution SAR
       form began collecting data on identity theft in July 2003.The SAR Activity Review - By the Numbers,Issue6(May
       2006)reported that identity theft was observed in nearly two percent ofthe total depository institution SARs.

https://www.fincen.gov/inortgage-ioaivfTaud                                                                               2/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 15 of 58 PageID# 412
3/3/2019                                                  Mortgage Loan Fraud
                                                                          |   RnCEN.gov
        Identity theft was characterized as a suspicious activity on over two percent of the total mortgage loan fraud SAR
        reports.This is significant given the relatively brief amount of time specific data on identity theft has been
        collected in SARs.

        Overview

        Real estate mortgage loan fraud poses a growing risk to financial institutions. The Federal Financial Institutions
        Examination Council reported:''Mortgage loan fraud is growing because it can be very lucrative and relatively
        easy to perpetrate, particularly in geographic areas experiencing rapid appreciation.''6 Although the true level of
        mortgage loan fraud is unknown,the growing awareness of mortgage loan fraud is confirmed by the year to year
        increase in the number ofSARs describing this activity.(See Figure 1, Mortgage Loan Reporting Trend.) Depository
        institutions filed 82,851 SARs describing suspected mortgage loan fraud between April 1,1996 and March 31,2006.
        This represents 3.57 percent of all depository institution SAR filings submitted during that time period.
        Over the past30 years(1975-2005),house prices at the national level have grown at about a six percent annual
        rate.7 However,in the first quarter of2005,the national average percentage increase was 12.5 percent. Many U.S.
        coastal states saw housing prices increase by as much as 20 percent or more during 2004.By contrast,growth
        rates in many states in the South and Midwest fell below the national average.8Interest rates for 30-year
        mortgages declined throughout the period from 1997 through 2004,with the exception ofthe first three quarters
        of2000.9 The number of residential loans increased steadily by 153 percent between 1997 and 2003,according to
        the Federal Financial Institutions Examination Council.10"Adjusted 2003 data show that low and moderate-
        income censustracts taken together experienced the laiigest increase,16 percent,in home purchase lending.
        Such lendingfor middle and upper-income censustracts increased by9 percent,respectively,from 2002to 2003,
        according to the adjusted 2003 data."11 The only year experiencing a decrease in the number of home loans was
        2000,possibly due to concern over fluctuating interest rates during the first three quarters of2000.The rapid
        growth in mortgage lending activity that resulted from the boom in the real estate industry could result in an
        increased risk in the mortgage loan Industry.

        Vulnerabilities Identified In SAR Narratives
        Automated loan orocessine

       The use ofthe Internet and related technology to receive and process loan applications is increasing.The growing
       faceless nature ofthese transactions increases the opportunities for fraud (especially identity fraud)and,coupled
        with "low-document"or"no-document"loans,creates a condition vulnerable to fraudulent activity.

        Using the Intemet or telephone to receive and process mortgage loans means that lenders may never meet
        borrowers,even during the loan closing process.In some cases,lenders forward the loan documents to borrowers
        by courier service and the documents are retumed to lenders in the same manner.

       Filers reported use ofthe telephone or Intemet in origination of mortgage loans on 106 reports of mortgage loan
       ftaud (less than one percent). Rgure3depicts the reports ofsuspected fraudulent loans originated via telephone
       or Intemetsince 1998.(Note thatthe filings for 2006 occurred during the first three months.)




https://Www.6nc8n.90v/mo1t9age-loan-fraild                                                                                    3/1S
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 16 of 58 PageID# 413
3/3/2019                                                        Mortgage Loan Fraud
                                                                                 |  RnCEN.gov


                             PHONE/INTERNET LOAN
                                APPLICATION TREND



                                                                                            Sub-primeloansassociated with
                                                  -.i-S- .- U




                             %%%%%%%                                                 01.
                                       □I Phone Q Internet I                           \
                                              Fijgitrv i
       suspected fraud

       Sub-prime lending Involves higher-interest loans extended to consumers with Impaired or non-existent credit
       histories stemming from modest incomes or excessive debts. The mortgage industry designed Innovative loan
       packages to allow more low-to-moderate income borrowers to qualify for loans. Filers reported a pattern of the
       use of exaggerated or fabricated income information associated with sub-prime loans. Such activity may be part
       of added efforts by some lenders to qualify borrowers in the sub-prime market

       Loans specifically identified as sub-prime appeared in 68 (less than one percent) of the total reports of mortgage
       loan fraud. Figure 4 depicts the number of report narratives that describe sub-prime loans in SARs reporting
       suspected mortgage loan fraud.

                                    SAR NARRATIVE REPORTS
                                       OF SUB-PROyiE LOANS
           30
                                                                      18
           20
                                                                10
           10                                                                               Mortpape broker orieinated hans
                                       3
                                                                                    u
                                      N*




                                             a Actual □ Ruiedscl

                                               /•'ipire 4


       The National Association of Mortgage Brokers reports that as many as two-thirds of mortgage loans are now
       ori^nated by mortgage brokers. Currentiy tiiere are no national standards for licensing and oversight of mortgage
       brokers. Some states license mortgage brokerage offices, but not individual^ 24 states have no specific
       educational or experience requirements for mortgage brokers; and only a few states require criminal background
       checks on mortgage brokers making it possible for unethical Individuals to move from one mortgage brokerage
       firm to another.

       Figure 5 depicts the number of sampled report narratives regarding mortgage broker-oiiginated loans that
       involved suspected loan fraud. Note that the number of reports filed during the first quarter of2008 equals the
       total number of reports filed in all of2004.




https://Mww.finceagov//nortga9e-Ioan-ftaud                                                                                    4/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 17 of 58 PageID# 414
3/3/2019                                                                  Mortgage Loan Fraud
                                                                                           |  RnCEN.gov

                        LOANS PROCESSED THROUGH MORTGAGE
                        BROKERS IN SAMPLED 5AR NARRATIVES

           200

           150

           100
                                                                                      47
           SO

             U 1
                   •A
                   tc
                                 s
                                 e>



                                                  Fi^MV.5

       Identity theft has been associated with both fraud for property and fraud for profit,and is recognized as one ofthe
       fastest growing crimes in the United States. Recent news reports of personal Information theftfrom commercial
       data brokers,corporate databases,and credit report companies demonstrate the potentialfor large-scale identity
       theft Identity theft was characterized as a suspicious activity on 1,761(2.13%)ofthe reports of mortgage loan
                                                                                      4200
       fraud filed from January 1,2003to March 31,2006.Rgure6shows the increasing Incidence ofIdentity theft in
       conjunction with mortgage loan fraud In the SARs reviewed for this study.
                                                                               3020
                    IDENTrrYTHEIT IN CONJUNCTION WTTH MORTGAGE
                                 LOAN FRAAJD REPORTINGTREND       20 2
           1200                                            2001          941
                                                                                             -S5S-

           1D0G

            BOO
                                                 20 0
           600
                                        1999   466
                                                                                                      Fixed income and elder exolortaton
           400

           200           ■w

             0
                          19 7
                        2003                   »I04                  2005                    2006




                                                     Fiffiin' 6

       Retired persons were Identified as subjects in 769 (1%) of the SARs reporting mortgage loan fraud filed between
       April 1,1996 and March 31,2006. Additionally, 25 filers suspected exploitation of older subjects In association with
       mortgage loan fraud. Low- or fixed-Income retired persons are often targeted for fraudulent schemes. The growing
       number of retired and elderly dtizens could provide a burgeoning target for mortgage loan fraud, figure 7
       displays the reporting trend for SARs Involving this subject group.




httpS'JAvwwJncen.gov/mortgage-loan-firaud                                                                                                  5/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 18 of 58 PageID# 415
3/3C019                                                              Mortgage Loan Fraud
                                                                                      |  RnCEN.gov

                       ICniSiStBIBCTS ASRBVRTm M SARSl&iarr OCOFATIGM na.0




                                                                                                Mortgage Loan Fraud Suspicious




                                              a Actail C l^0|9ctsd



                                                FVrjwiv 7
        Activity Report Findings
        Characterizations ofSuspiciousActivity

        Many reports included more than one characterization ofsuspicious activity in addition to"mortgage fraud."
        False statement wasthe most reported suspicious activity in conjunction with mortgage loan fraud.Identity theft
        represented the fastest growing secondary characterization reported, more than two percentin less than two
        years. Figure8revealssecondary characterizations ofsuspicious activities reported in conjunction with Mortgage
        Loan Fraud.




          CHARACTERIZATION OFSUSPIQOUSACTIVnY                                     NUMBER OFSARs           %OFTOTALSARs


          P- MORTGAGE LOAN FRAUD                                                  82,851                  100.00%


          N-FALSE STATEMENT                                                       15330                   18.58%


          S-OTHER                                                                 3,149                   3.80%


          U-IDENTITY THEFT                                                        1,761                   2.13%


         0- MISUSE OF POSmON OR SELF DEALING                                      1,219                   1.47%


          G - CONSUMER LOAN FRAUD                                                 699                     Less than 1%


          E - COMMERCIAL LOAN FRAUD                                               409                     Less than 1%


          M - DEFALCATION/EMBEZZLEMENT                                            373                     Less than 1%


          C-CHECK FRAUD                                                           290                     Less than 1%


          A - BSA/STRUaURiNG/MONEY LAUNDERING                                     256                     Less than 1%


          J - COUNTERFEIT INSTRUMENT(OTHER)                                       217                     Less than 1%


          R - WIRE TRANSFER FRAUD                                                 169                     Less than 1%


          H-COUNTERFEIT CHECK                                                     69                      Less than 1%


lTtlps://Mww.fmcen.gov/mortgage-toan-firaud                                                                                      ms
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 19 of 58 PageID# 416
3/3/2019                                                        Mortgage Loan Fraud
                                                                                |   RnCEN.gov

           B-BRIBERY/GRATUITY                                                    68                   Less than 1%


           D-CHECK KITING                                                        62                   Less than 1%


           Q- MYSTERIOUS DISAPPEARANCE                                           60                   Less than 1%


           K-CREDIT CARD FRAUD                                                   57                   Less than 1%


           F- COMPUTER INTRUSION                                                 33                   Lessthan 1%


           L-DEBIT CARD FRAUD                                                    25                   Less than 1%


           T-TERRORISM                                                           9                    Less than 1%


           1 - COUNTERFEIT CREDIT/DEBIT CARD                                     5                    Less than 1%




       Rgure9displaysthe primaryfederal regulators Identified In the reports of mortgage loan fraud. National banks
       with offices located throughoutthe country made up the largest group oflenders reporting mortgage loan fraud.
       The Office ofthe Comptroller ofthe Currency(OCC)is the primary regulatorfor national banks.National banks
       filed nearly41 percent ofthe total reports.

                                   pumarv federal regulators



                       OCtiU;




                                                                                            Fraud Utcations

                            -m-r. •:'»7 inns -nm s«cc. xot   xsoa moi Tom •ir.
                                                                           CTf
                                                                          3006

                                  |aMCwrr>c-im>noTSoooc|
                                                Fmirv 9


       SARs contain data fields for subject addresses,the filer's main office address,and the branch address where the
       suspidous activity was discovered.In the SARs reviewed in thisstudy,suspicious activity occurred in - or was
       otherwise assodated with - all50states,the District ofColumbia,Puerto Rico,Guam,and American Samoa.

       Thesubject address provides the bestsource for identifying the geographic location of real estate involved in
       mortgage loan fraud because most residential mortgage loan applicants intend to reside on the property used to
       secure the loan.Figure 10 provides a comparison ofthe addressstatesfor the filer and branch offices,and
       reported subjects,as provided on depository institution SARsfiled on mortgage loan fraud between April 1,1996
       and March 31,2006.




https://wwwJncen.gov/mortgage-Ioan-fraud                                                                                 7/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 20 of 58 PageID# 417
3OC019                                                          Mortgage Loan Fraud
                                                                                 |  FinCEN.gov


                         COMPARISON OF TOP ADDRESS STATES FOR FILERS,
                                          BRANCHES A SUBJECTS


                   wotitn^on

                  Nartti Qmrti ■■v




                      McMoat


                     N««kY9ik


                        lliviu




                       GacBtia




                      CelAjcn'O


                                       5.000   laooo   trvood   xjm             3o.ao

                                          |pSUBJECr BBiWICH 3FtL£H|

        During 2005, the top five reported subject address states were California, Florida, Illinois, Texas, and Georgia.

        Reported Suspldous Activities in Sampled Narratives
        LsmlyRss

        In the sampled narratives, purchase of residential property was the most frequently reported loan purpose,
        followed by refinance, home equity, and second trust loans. New construction loans made up a relatively small
        percentage of the sampled narratives:

         • Residential real estate purchase loans > 880 (83.65%);
         • Residential refinance loans (76), home equity/lines of credit (28), FHA Title One loans (20), second Trust loans
           (4)-(12.17%); and
         • New construction loans -16 (1.52%).

        Material Misrepresentation/False Statements

        Material misrepresentation and false statements were reported on 692 (65.78%) of the sampled
        narratives. 12 Identity fraud was reported on 160 (23.12%) of the narratives and identity theft was reported on 27
        (3.9%) of the narratives. 13 Mortgage brokers or correspondent lenders initiated the loans in 254 (36.71%) of these
        reports. Following are the types of loan falsifications reported in the sampled narratives.

            Altered bank statements;
            Altered or fraudulent eamings documentation such as W-2s and income tax retums;
             Fraudulent letters of credit;
             Fabricated letters of gift;
             Misrepresentation of employment;
            Altered credit scores;
             Invalid sodal security numbers;
            Silent second trust; 14
            Failure to fully disclose the borrower's debts or assets; or
            Mortgage brokers using the identities of prior customers to obtain loans for customers who were otherwise
            unable to qualify.

https:/Avww.fincen.gov/rnortgsg8-(oan-firaud                                                                                  8/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 21 of 58 PageID# 418
3/3/2019                                                 Mortgage Loan Fraud
                                                                         |   RnCEN.gov
        Misrepresentation ofLoan Purpose

        Misrepresentation of loan purpose or misuse of loan proceeds was described in 129(12^6%)ofthe sampled
        narratives. Mortgage brokers or correspondent lenders originated the loans described on 37(28.68%)ofthe
        reports of misrepresentation or misuse ofloan funds.

       Misuse of FHA Title One loans was reported in 20(15.5%)ofthese narratives.FHA Title One loans may be used to
       finance permanent home improvements that protect or improve the basic livability or utility ofthe property.The
       funds cannot be used for debtconsolidation,cash-out,or any non-home related expenses,orfor luxury items
       such asswimming pools or hottubs.

       The mostcommonly reported misrepresentation was occupancy fraud,which occurs when the borrower fails to
       occupy the property,although the loan application specified the property was the borrower's primary residence.
       Occupancy fraud was reported in 104(80.62%)ofthese reports. Possible motivationsfor misrepresentation ofthe
       loan purpose are to purchase investment property with morefavorable loan ratesthan would be available if a
        lender knew the property wasintended for use other than as a primary residence,or to launderfundsfrom illicit
        activity.

        AppraisalFraud and PropertyFtippinp

       Appraisal fraud and fraudulent property flipping were described in 111 ofthe sampled reports(1055%).Appraisal
       fraud isfrequently associated with fraudulent property flipping. Filers indicated on 48(4234%)ofthese reports
       thatthey suspected thefraudulent activity was perpetrated with the collusion of mortgage brokers,appraisers,
       borrowers,and/or real estate agents/brokers.

       Lenders rely on accurate appraisals to ensure that loans arefully secured.Appraisalfraud occurs when appraisers
       fail to accurately evaluate the property,or when the appraiser deliberately becomes party to a scheme to defraud
       the lender,the borrower,or both.The Appraisal Institute and the American Society ofAppraisers testified that ..
       it is common for mortgage brokers,lenders,realty agents and others with a vested interestto seek out inflated
       appraisals to facilitate transactions because it pays them to do so."15 Higher sales prices typically generate
       higherfeesfor brokers,lenders,real estate agents,and loan settlement offices,and higher earningsfor real estate
       Investors.Appraisalfraud has a snowball effect on inflating real estate values,with fraudulent values being
       entered into real estate multiple listing systems and then used by legitimate appraisers ascomparable valuesfor
        determining marketvaluesfor neighborhood properties.Some commonly reported types of appraisalfraud found
       in the sampled narratives are:

        • Appraisers failed to use comparable propertiesto establish property values;
        • Appraisersfailed to physically visit the property and based the appraisal solely on comparable properties,i.e.,
          the actual condition ofthe property was notfactored into the appraisal;
        • Appraisers participated in a fraud scheme such asflipping;or
        • A licensed appraiser's name and seal were used by unauthorized persons.
       Fraudulent property flipping is purchasing property and artificially inflating its value.Thefraud perpetrators
       frequently use identity theft,straw borrowers and industry insiders to effect property flipping schemes.
       Ultimately,the property is resold for50to 100 percent ofits original cost In the end,the loan amount exceeds the
       value ofthe property and the lender sustains a loss when the loan defaults.The followingfraudulent activities
       were reported in thesampled narratives that described property flipping.
        • Nearly 64 percent ofsampled narratives described collusion by sellers, appraisers,and mor^ge brokers in
            connection with property flipping.
        • Neariy 14 percentof the sampled narratives described the use ofstraw buyers.


ht(ps*7Awvnv.finoeagov/imoi1gage-roan-lraud                                                                                 9/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 22 of 58 PageID# 419
3/3/2019                                                       Mortgage Loan Freud
                                                                                |  FinCEN.gov
       The number ofsampled narratives thatspecified fraudulent property flipping activity remained steady over the
       pastfour years.A significantspike in reports describing appraisal fraud wasseen in 2004,butthere was a slight
       decrease in the trend in 2005.This does not necessarily indicate appraisalfraud and fraudulent property flipping
       are decreasing,especially since activities associated with flipping(straw buyers and false statements)are
       increasing. Figure 11 depicts the reporting trend for appraisal fraud and fraudulent property flipping as described
       in the sampled narratives.


                          REPORTS OF APPRAISAL FRAUD AND
                    PROPERTY FLIPPING IN SAMPLED NARRTIVES




                  i      i      i      i             i     i      8     1     i
                                    □ Aiipmsiii} Fmd ■r^Mft^Flprir^ij
                                              FijLi»/r//

       Property flipping and appraisal fraud have received a lot of attention from the media, real estate professionals,
       and lawmakers. Some actions taken to combat fraudulent property flipping are:

        • The Housing and Urban Development regulation "Prohibition of Property Flipping in HUD's Single Family
          Mortgage insurance Programs; Rnal Rule" (codified In 24 CF.R. part 203) makes certain frequently flipped
          properties ineligible for Federal Housing Administration mortgage Insurance. The regulation, which became
          effective In June 2003, may have impeded some flipping scheme^
        • Some home builders include clauses in their sales contracts that prohibit buyers from placing their houses
          back on the market for a period of time after closing - usually one year. 16 There Is a question whether this
          type of contract clause is legally enforceable under applicable state law; and
        • Some states have adopted new or enhanced appraisal standards and appraisal licensing requirements.

       Straw buyers

       The use of straw buyers to obtain mortgage loans was specifically described in 27 (2.57%) of the sampled
       narratives. Mortgage brokers or correspondent lenders processed loans in 21 (77.78%) of these sampled
       narratives. Straw buyers are reported in the narratives of2,566 SARs (3.1% of the total of 82,851) reports. Figure 12
       displays the total number of mortgage loan fraud SARs that revealed the use of straw buyers.




https://www.finoeagovAnQrtgage4oaivftaud                                                                                       10/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 23 of 58 PageID# 420
3/3/2019                                                      Mortgage Loan Fraud
                                                                              |   RnCEN.gov


                     SAR NARRATIVE REPORTS OF STRAVi^ BUYERS
                       IN SUSPECTED MORTGAGE LOAN FRAUD



                                                                       1.200




             tCOD
              K>3                                                                         EitgedDoomsais
              603
              403                              -«flr
              203
                 0
                      41   55 33 48 12
                                       i § § g i I § g
                                       |aActuuliiRojCctsd
                                               /•/griTt' 12

        Use offorged documents was reported on 20(L9%)ofthe sampled narratives,with correspondent lenders or
        mortgage brokers processing the loans described in five ofthose reports.The types of activity reported include
        the following:

        • Borrowersforged co-owners'signaturesto loan documents(mostoften onespouseforging the other spouse's
          signature without prior knowledge or permission);
        • Loan closingservicesforged applicants'signatures on loan documents(possibly to expedite the loan process);
            or

        • Buildersforged borrowers'nameson loan draw documents.



       othertypes offraudulent activity reported in the sampled narratives included:

        • Loan closingservicesfailed to properly disburse loan proceeds or pay off underlying property liens,including
          prior mortgage trusts.Loan settlement offices were also reported forfailure to pay insurance premiumsfrom
          funds collected atsettlement;
        • Borrowers signed multiple mortgages on thesame property from multiple lenders.The mortgage settlements
          were held within a short period oftime to preventthe tendersfrom discovering the fraud;
        • Loan closing services felled to record the mortgage in property land record^
        • Prior lendersfailed to release home equity loans in land record offices after receiving mortgage pay-off,
          causing the new lender's loansto have a subordinate position. Homeownerscontinued to use the prior lines
          of credit in addition to the new loan to obtain an extension of creditthat exceeded the property value;
        • Violations ofthe Mortgage Broker Practices Act by mortgage brokers who abused the terms of a power of
            attorney;
        • Mortgage brokers or correspondent lenders failed to ensure all loan documentation was properly signed;
        • Real Estate SettlementProcedures Act(RESPA)violations by lenders accepting kickbacks from mortgage
            brokers;
        • Non-arm's-length sales occurred when partiesto the real estate transaction failed to disclose relationships
          between the buyers and sellers. Knowledge of a non-arm's-length sale would alert lenders to scrutinize loan
            packages more carefully;
        • Elder exploitation where older individuals were persuaded to sign loan documents without understanding
          borrower rights and responsibilities under applicablefederal and state law;
        • Unofficial loan assumption occurred when property ownership wastransferred without the knowledge of
          lenders.This could indicate that a straw buyer was used to obtain the loan,with the property title being

http3://www.f!noen.gov/mQrtgage-toan-fraud                                                                               11/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 24 of 58 PageID# 421
3/3/2019                                                        Mortgage Loan Fraud
                                                                                |   RnCEN.gov
            transferred to the actual owner after the loan disbursement;
        • Theftof debit card or convenience checks associated with home equity lines of credit;
        • Fraudulent bankruptcy filings to stall or preventforeclosure; and
        • Suspected use of real estate purchases to launder criminal proceeds.

        Emerging Mortgage Fraud Schemes
        AssetRentalFraud

        Nine(less than one percent)ofthe sampled SAR narratives reported asset rental fraud. Mortgage brokers or
        correspondent lenders processed the loans In six ofthose reports.This Is a fraudulentscheme designed to
        exaggerate or Inflate the stated value of a borrower's assets. RIers reported thatfunds were temporarily
        deposited into the loan applicant's bank account for the time required to qualify for a loan.The funds came from
        friends or family,or even from mortgage brokers attempting to qualify an Ineligible borrower.The temporary
        funds were withdrawn from the bank account after the loans were approved.

        One elaborate asset rental fraud scheme reported In a news article Involved deposits offunds Into bank accounts
        established In a prospective borrower's name,with the deposited funds being temporarily"rented"for a fee.The
        customary fee charged for this"service" was reportedly approximately five percent of the deposited funds.The
        service also may Include verification ofemployment and Income In any amountfor an additional fee of one
        percent of the claimed annual lncome.17

        DebtElimination Fraud

        Debtelimination schemes were reported in ten (lessthan one percent)ofthe sampled narratives. RIers described
       borrowers attempting to pay off their mortgages with non-negotiable checks,orfake instrumentssuch as bills of
       exchange or subrogation and security bonds. Filers described specious arguments In which the borrowers
       claimed the mortgage was Invalid and the debt never existed.18The arguments relied on an unreasonable
        Interpretation ofSection 1-207 of the Uniform Commercial Code that has never been affirmed or supported by
        any courtor governmental authority.

       Other types of debt elimination schemes reported in the SARs were attempts to fraudulently release mortgage
       liens from municipal land records. Once the land title appeared clear of all mortgage debt,the homeowner could
       theoretically obtain another mortgage loan based on what appeared to be a clear title. The threat this fraud
       scheme presents Is that a subsequentlender could believe it had a first priority lien on property when in reality
       there could be little or no equity to secure the loan.

       Reports of debt elimination schemes were described in 430 SARs(less than one percent of the SARs reporting
       mortgage loan fraud)filed between April 1,1996 and March 31,2006. Figure 13 depicts the filing trend for debt
       elimination fraud through March 31,2006.


                                         DEBT EUMINAJION FRAUD

             303
             293
             203
             153
             103
                                                                    87   111
                                                                    m
                                                                                                Conclusion
              53
                     1           0      0     1      ^      2   0
               0


                    i      I           s      §
                                         C Antinl 3PinfAC<<wl


                                                   f/w/rf!3


https:/Aivww.finoen.gov/rnortgage-loai>^ud                                                                                 12/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 25 of 58 PageID# 422
3/3/2019                                                  Mortgage Loan Fraud
                                                                           |  RnCEN.gov

        The study ofthe depository institution SARs describing mortgage loan fraud confirms reports offraud associated
        with mortgage loans continues to grow -although it is unclearifthis is primarily due to an increase in the number
        offraudulent loans or an increase in awareness ofthissuspected fraudulent activity. It is apparentfrom the
        number of pendingfraud cases reported by the F^eral Bureau of Investigation(721 in 2005,up from 534 in 2004)
        that the awareness of mortgage loan fraud is increasing.19See Figure 2for a comparison ofthe percentage of
        growth in total depository institution SARsfilings to the growth in reports of mortgage loan fraud.

        High home prices coupled with rising mortgage rates resultIn a reduction In housing afibrdability.In response to
        this trend,the housing Industry is expecting a slow down in mortgage loan originations,a decrease in housing
        sales,and a slowing in housing price gains.The slow down in the growth of housing prices could result in the
        housing industry becoming less attractive to investors,which In turn could result in a reduction in the reports of
        fraud for profit The current housing trend could also lead to an increase in fraud for housing asthe increased
        costs of housing decreases the number of persons who qualify for mortgage loans.The currenttrend of rising
        interest rates and slowing housing equity growth could resultin an increase in debtelimination fraud schemes,
        espedallyfor homeowners with adjustable rate mortgages and interest only loans.




        1 The information contained in this report is the complete mortgage loan fraud studyfindings as promised in The
        SAR Activity Review Trends,Tips& Issues,Highlighted Trend: Mortgage Loan Fraud,Issue 10,May 2006.See
        https://www.fincen.gov/saneviewissuelO.pdf,page 13-16.

        2See Form FR 2230(Board of Governors ofthe Federal Reserve System);Form 6710/06(Federal Deposit Insurance
        Corporation):Form 8010-9,8010-1(Office ofthe Comptroller ofthe Currency);Form 1601(Office ofThrift
        Supervision);Form 2362(National Credit Union Administration;Form TD F 90-2Z47(U.S.Department ofthe
        Treasury).

        3 Federal Financial institutions Examination Coundl,Press Release,July 26,2004,
        http://www.ffiecgov/hmcrpr/hm072604.htm.Accessed Octobers,2005.

        4A straw buyer is someone who purchases propertyfor another person in orderto concealthe identity ofthe true
        purchaser.

       5 Property flipping generally involvesthe buying and selling ofthesame property within a short period oftime
       with the intention of making a quick profit

       6 Federal Financial Institutions Examination Council,The Detection,Investigation,and Deterrence of Mortgage
       Loan Fraud Involving Third Parties:A White Paper,Produced by the October27- November7,2003 FF1EC Fraud
       Investigations Symposium,issued February 2005. http://www.ffiecgov.Accessed August30,2005.

        7 Mortgage Bankers Association,Housing and Mortgage Market An Analysis,September 6,2005.
        http://www.mortgagebanker5.org/files/News/IntemalResource/29899_HousingandMortgageMarkets-
        AnAnaiysis.pdf.Accessed October 11,2005.

       8 Ibid.




https://Mnmtf.finoen.gov/mcrtgBge<4oan-fraud                                                                                 13/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 26 of 58 PageID# 423
3/3/2019                                                 Mortgage Loan Fraud
                                                                         |   RnCEN.gov

        9 Federal Reserve Internetsite, http://www/fiederalreserve.gpv/releases/hl5/data/wf/cm.txt Accessed Octobers,
        2005.


        10 F^eral Financial Institiftions Examination Council,Press Release July 26,2004.
        http://www.ffiecgov/hmcrpr/hm072604.htm.Accessed Octobers,2005.

        11 Ibid.


        12 Material misrepresentation relating to straw buyers,appraisal fraud,or property flipping are addressed in
        subsequent paragraphs.

        13 For the purpose ofthis report,identity fraud is differentiated from identity theft Identity fraud as used here
        refers to the loan applicant's use ofa non-existentsocialsecurity number or a number taken from the social
        security death Index,along with the use ofthe borrower'strue personal identifiers(name,date of birth,address).
        The loan applicant intends to use the Social Security numberto qualify for a loan,either because the borrower
        does not have a number or because the borrower's credit rating associated with their true number Is inadequate
        for approval. Identity theft,on the other hand,is an attemptto obtain credit in another person's name.

        14 A silentsecond trust occurs when the seller takes back a second trustfrom the buyer in lieu ofa cash down
        payment The lender is not aware ofthe second trust

        15 Testimony presented on behalfofthe Appraisal Institute,the American Society of Appraisers,and the American
        Society of Farm Managers and Rural Appraisers before the House Committee on Rnancial Services Subcommittee
        on Housing and Community Opportunity and the Subcommittee on Rnancial Institutions and Consumer Credit
        on Legislative Solutions to Abusive Mortgage Lending Practices, May24,2005.

        16 REAL ESTATE JOURNALCOM,The Wall Street Journal-Guide to Property,October3,2005.
        http://www.realestatejoumaLcom/buysell/tactics/20050927-5ichelman.html,accessed Octobers,2005.

        17 Kenneth Hamey,"Now You Can Rent Assets To Qualify For A Loan,"The Baltimore Sun,August 28,2005.

       18 Borrowers who presented these spedousarguments are believed to belong to groupsthat believe U.S.laws
       and regulations,along with banking regulations,do not apply to them.A typical debtelimination fraud scheme
       involved the presentation of numerous documents containing frivolous arguments that the subject mortgage was
       invalid. The arguments presented in the documents avowed thatfunds were never loaned,despite the fact that
       the borrower received the proceeds.Successful culmination ofthis scheme would result in the filing of a
       fraudulent mortgage discharge.

        19 Federal Bureau of Investigation,Press Release,"Mortgage Fraud operation "Quick Flip", December 14,2005.
        Http://www.fbi.gov/pressrel/pressrel05/qulckfllpl21405.htm.Accessed May 16,2006.




http3:/Awww.fincen.goy/inoit9age-loaivfraud                                                                                 14/15
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 27 of 58 PageID# 424
3/3/2019                                                       Mortgage Loan Fraud
                                                                               |   RnCEN.gov




            Home(/)

            Resources(/resources)

            Contact(/contact)

            About(/w)tat-we-do)

            Careers(/cutting-edge-oppoitunfties)
            Newsroom(/news-room)

            Site Map(/sitemap)

            Contract Opportunities(/oontract-oppoitunities)

            USA.gov(https://www.LISA.gov)|   Regu(ations.gov(https://www.Regutattons.gov)
                                                                                      |   Treasury.gov ^ttps://www.treasury.gov)  |
            IRS.gov(https://www.IRS.gov)
                                       |   Freedom ofInformation Act(FOI/^(/freedom-information-act-fbia-and-guide-aaessing-
            fincen-fnformation)
                             |    NO FEAR Act(https://www.treasury.gov/No-Fear-Act/Pages/defaultaspx}
                                                                                                    |   Accessibility(/accessibility)
                                                                                                                                  |
            EEC & Diversity Policy(/equal-employment-opportunity-and-diversity-pollcy)
                                                                                   |   Privacy Policy(/privacy-security)




https://^«ww.Encen.gov/mor^Bge<1oarv>fraitd                                                                                             15/15
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 28 of 58 PageID# 425
                     Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 29 of 58 PageID# 426




^ V      -

f-.v


                                                         .' ■ ,*; ■;•■!<*•
j -* *           :                                   •   r-: i-'J- ■ <~', ■ -'   •; ■
                                                                                        B


                                                                         y.:,
f-           ^

f - -


                                   ■" Kk ■'




 ';          /'t'                                ■
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 30 of 58 PageID# 427
1/3/2019                                   Flawed Bank Paperwork Aggravates a Foreclosure Crisis - The New York Times




  S^eiNclo^orkSiiiies

             BUSINESS DAY




             Flawed Paperwork Aggravates a
             Foreclosure Crisis
              ByGRETCHENMORGENSON OCT.3,2010
             As some of the nation's largest lenders have conceded that their foreclosure
              procedures might have been improperly handled,lawsuits have revealed myriad
              missteps in crucial documents.

                  The flawed practices that GMAC Mortgage,JFMorgan Chase and Bank of
              America have recently begun investigating are so prevalent,lawyers and legal
              experts say,that additional lenders and loan servicers are likely to halt foreclosure
              proceedings and may have to reconsider past evictions.

                     Problems emerging in courts across the nation are varied but all involve
              documents that must be submitted before foreclosures can proceed legally.
              Homeowners,lawyers and analysts have been citing such problems for the last few
              years, but it appears to have reached such intensity recently that banks are
              beginning to re-examine whether all ofthe foreclosure papers were prepared
              properly.

                   In some cases, documents have been signed by employees who say they have
              not verified crucial information like amounts owed by borrowers. Other problems
              involve questionable legal notarization of documents,in which,for example,the
              notarizations predate the actual preparation of documents — suggesting that
                     of-iii*oc     rtoTTOT*                           Vvir o r*r*^o»nr

                     Enjoy a 4-week free trial to The                               START YOUR FREE                Subscriber login
           ARTICLE
                      Times.
       REMAINING




https://www.nytimes.com/20i0/10/04/business/04mortg8ge.html                                                                           1/6
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 31 of 58 PageID# 428
1/3/2019                                       Flawed Bank Paperwork Aggravates a Foreclosure Crisis - The New York Times




                  Other problems occurred when notarizations took place so far from where the
              documents were signed that it was highly unlikely that the notaries witnessed the
              signings, as the law requires.

              On still other important documents,a single officiars name is signed in such
              radically different ways that some appear to be forgeries. Additional problems have
              emerged when multiple banks have all argued that they have the right to foreclose
              on the same property, a result of a murky trail of documentation and ownership.

                     There is no doubt that the enormous increase in foreclosures in recent years
              has strained the resources oflenders and their legal representatives, creating
              challenges that any institution might find overwhelming. According to the Mortgage
              Bankers Association, the percentage ofloans that were delinquent by 90 days or
              more stood at 9.5 percent in the first quarter of 2010,up firom 4 percent in the same
              period of 2008.

                     But analysts say that the wave of defaults still does not excuse lenders* failures
              to meet their legal obligations before trying to remove defaulting borrowers from
              their homes.


                  "It reflects the hubris that as long as the money was going through the pipeline,
              these companies didn't really have to make sure the documents were in order,"said
              Kathleen C. Engel, dean for intellectual life at Sufifolk University Law School and an
              expert in mortgage law."Suddenly they have a lot at stake, and plajdng fast and
              loose is going to be more costly than it was in the past."

                  Attorneys general in at least six states, including Massachusetts,Iowa, Florida
              and Illinois, are investigating improper foreclosure practices. Last week,Jennifer
              Brunner,the secretary of state of Ohio, referred examples of what her office
              considers possible notary abuse by Chase Home Mortgage to federal prosecutors for
              investigation.

                     The implications are not yet clear for borrowers who have been evicted fi*om
                     Tii-kTYiAe oc o T'£»oi-il4- rv-f             ■fiUnfre   "RitI* lorrol            eotr                  rrtotr

                     Enjoy a 4-week free trial to The                                   START YOUR FREE               Subscriber login
           ARTICLE
                     Times.
       REMAINING




https://www.nytimes.com/20i 0/10/04/business/04mortgage.html                                                                             2/6
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 32 of 58 PageID# 429
1/3/2019                                   Flawed Bank Papeiwork Aggravates a Foreclosure Crisis - The New York Times




                 Judges may dismiss the foreclosures altogether, barring lenders from refiling
             and awarding the home to the borrower. That would create a loss for the lender or
             investor holding the note underlying the property. Almost certainly, lawyers say,
             lawsuits on behalf of borrowers will multiply.

                 In Florida, problems with foreclosure cases are especially acute. A recent
             sample offoreclosure cases in the 12th Judicial Circuit of Florida showed that 20
             percent ofthose set for summaryjudgment involved deficient documents,according
             to chiefjudge Lee E. Haworth.

                  "We have sent repeated notices to law firms sa3dng, Tou are not following the
              rules, and if you don't clean up your act, we are going to impose sanctions on you,'"
              Mr. Haworth said in an interview."They say,'We'll fix it, we'll fix it, we'll fix it.' But
             they don't."

                  As a result, Mr. Haworth said,on Sept. 17, Harry Rapkin, a judge overseeing
             foreclosures in the district, dismissed 61 foreclosure cases. The plaintiffs can refile
             but they need to pay new filing fees, Mr. Haworth said.

                  The byzantine mortgage securitization process that helped inflate the housing
              bubble allowed home loans to change hands so many times before they were
              eventually pooled and sold to investors that it is now extremely difficult to track
              exactly which lenders have claims to a home.

                   Many lenders or loan servicers that begin the foreclosure process after a
              borrower defaults do not produce documentation proving that they have the legal
              right to foreclosure, known as standing.

                   As a substitute,the banks usually present affidavits attesting to ownership of
              the note signed by an employee of a legal services firm acting as an agent for the
              lender or loan servicer. Such affidavits allow foreclosures to proceed, but because
              they are often dubiously prepared, many questions have arisen about their validity.

                     Although lawyers for troubled borrowers have contended for years that banks
             1       Enjoy a 4-week free trial to The                                                             Subscriber login
                                                                                    START YOUR FREE
           ARTICLE   Limes.
       REMAINING




htlps://www.nytimes.com/2010/10/04/buslness/04mortgage.html                                                                          3/6
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 33 of 58 PageID# 430
1/3/2019                                   Flawed Bank Paperwork Aggravates a Foreclosure Crisis - The New York Times




             in 23 states because of problems with its legal practices. The move by GMAC
             followed testimony by an employee who signed affidavits for the lender; he said that
             he executed 400 ofthem each day without reading them or verifying that the
             information in them was correct.


                     JPMorgan Chase and Bank of America followed with similar announcements.

                  But these three large lenders are not the only companies employing people who
              have failed to verify crucial aspects of a foreclosure case, court documents show.

                   Last May,Herman John Kennerty,a loan administration manager in the
              default document group of Wells Fargo Mortgage,testified to lawyers representing
              a troubled borrower that he typically signed 50 to 150 foreclosure documents a day.
              In that case,in King County Superior Court in Seattle, he also stated that he did not
              independently verify the information to which he was attesting.

                   A spokesman for Wells Fargo said the bank was confident in its foreclosure
              policies and practices; he also noted that the judge overseeing the case involving
              Mr. Kennerty had ruled in favor ofthe bank.

                     In other cases,judges are finding that banks'claims ofstanding in a foreclosure
              case can conflict with other evidence.


                   Last Thursday,Paul F.Isaacs, a judge in Bourbon County Circuit Court in
              Kentucky,reversed a ruling he had made in August giving Bank of New York Mellon
              the right to foreclose on a couple's home. According to court filings, Mr.Isaacs had
              relied on the bank's documentation that it said showed it held the note underlying
              the property in a trust. But after the borrowers supplied evidence indicating that the
              note may in fact reside in a different trust,thejudge reversed himself. The court will
              revisit the matter soon.


                     Bank of New York said it was reviewing the ruling and could not comment.

                     Another problematic case involves a foreclosure action taken by Deutsche Bank

                     Enjoy a 4-week free trial to The                               START YOUR FREE               Subscriber login
           ARTICLE
                     Times.
       REMAINING




https://www.nytimes.eom/2OIO/l0/04/business/04mortgage.html                                                                          4/6
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 34 of 58 PageID# 431
1/3/2019                                    Flawed Bank Paperwork Aggravates a Foreclosure Crisis•The New York Times




                     But according to court filings made by David B.Shaev, a lawyer at Shaev &
              Fleischman who represents the borrower,the assignment to Deutsche Bank is
              riddled with problems. First, the company that Deutsche said had assigned it the
              mortgage,the Sand Canyon Corporation, no longer had any rights to the underlying
              property when the transfer was supposed to have occurred.

                   Additional questions have arisen over the signature verifying an assignment of
              the mortgage. Court documents show that lywanna Thomas, assistant vice
              president of American Home Mortgage Servicing, assigned the mortgage from Sand
              Canyon to Deutsche Bank in October 2009. On assignments of mortgages in other
              cases, Ms.Thomas's signatures differ so wildly that it appears that three people
              signed the documents using Ms.Thomas's name.

                    Given the differences in the signatures, Mr.Shaev filed court papers last July
              contending that the assignment is a sham,"prepared to create an appearance of a
              creditor as a real party in interest/standing, when in fact it is likely that the chain of
              title required in these matters was not performed,lost or both."

                     Mr.Shaev also asked the judge overseeing the case, Shelley C. Chapman,to
              order Ms.Thomas to appear to answer questions the lawyer has raised.

                     John Gallagher, a spokesman for Deutsche Bank, which is trustee for the
              securitization that holds the note in this case,said companies servicing mortgage
              loans engaged the law firms that oversee foreclosure proceedings."Loan servicers
              are obligated to adhere to all legal requirements," he said,"and Deutsche Bank,as
              trustee, has consistently informed servicers that they are required to execute these
              actions in a proper and timely manner."

                     Reached by phone on Saturday, Ms.Thomas declined to comment.

                   The United States Trustee, a unit ofthe Justice Department, is also weighing in
              on dubious court documents filed by lenders. Last January, it supported a request
              by Silvia Nuer, a borrower in foreclosure in the Bronx,for sanctions against
              TDTV/I/M-n-or* r'Koco

             1       Enjoy a 4-week free trial to The                               START YOUR FREE              Subscriber login
           ARTICLE
                     Times.
       REMAINING




https://www.nyb'mes.com/2010/10/04/business/04mortgage.htTnl                                                                        S/6
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 35 of 58 PageID# 432
1/3/2019                                   Flawed Bank Paperwork Aggravates a Foreclosure Crisis•The New York Ttmes




                  In testimony, a lawyer for Chase conceded that a law firm that had previously
              represented the bank,the Steven J. Baum firm of Buffalo, had filed inaccurate
              documents as it sought to take over the property from Ms. Nuer.

                     The Chase lawyer told a judge last January that his predecessors had combed
              through the chain of title on the property and could not find a proper assignment.
              The firm found "something didn't happen that needed to be fixed," he explained,
              and then, according to court documents,it prepared inaccurate documents to fill in
              the gaps.

                     The Baum firm did not return calls to comment.


                     A lawyer for the United States Trustee said that the Nuer case "does not
              represent an isolated example of misconduct by Chase in the Southern District of
              New York."


                     Chase declined to comment.


                     "The servicers have it in their control to get the right documents and do this
              properly, but it is so much cheaper to run it through a foreclosure mill," said Linda
              M.Tirelli, a lawyer in White Plains who represents Ms. Nuer in the case against
              Chase."This is not about getting a free house for my client. It's about a level playing
              field. If I submitted false documents like this to the court, I'd have my license
              handed to me."

              A version of this article appears in print on October 4, 2010, on Page A1 of the New York edition with the
              headline: Banks' Flawed Paperwork Throws Some Foreclosures Into Chaos.




  © 2019 The New York Times Company




                     Enjoy a 4-week free trial to The                              START YOUR FREE              Subscriber login
           ARTICLE
                     Times.
       REMAINING




https://www.nytimes.eom/2010/10/04/business/04mort9age.htmi                                                                        6/6
            Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 36 of 58 PageID# 433
1/3/2019                                              USDOJ: US /\ttome/8 Office•Southern District of New Yorl<


                                                                                                  O! l-f<:!;.S,.-j''^'r!!i:rNriK!).s"rA"i lLs.-\T!'[ iKXi^VS


     THE UNITED STATES ATTORNEYS OFFICE
                                                                                                          SEARCH THE ARCHIVE
    SOUTHERN DlSTRICT^y^ NEW YORK


    Home » News

                                                                                                                             Current Site


           Nliws
                                                                                                                         — U.S. Attome\-s


                                                                                                                           ^ Southern Distrirt of
                                                                                                                     New York
       MANHATTAN U.S. ATTORNEY SUES FLAGSTAR BANK FOR
        FRAUDULENT MORTGAGE LENDING PRACTICES AND
       SETTLES FOR $132.8 MILUON AND OTHER CONCESSIONS
    FOR IMMEDIATE RELEASE                                                         Friday February 24,2012                       Archives

                                                                                                                       3 Dt'pnrtment of.histice
      Bank Admits and Accepts Responsibilityfor Submitting False Certifications to HUD and
                                Also Agrees to Reform Practices                                                         '— U.S. Attome\-s


    Preet Bharara, the United States Attorney for the Southern District of New York, Helen                                   Sonthem District of
                                                                                                                     New York
    Kanovsky, General Counsel of the U.S. Department of Housing and Urban Development
    ("HUD"),and David A. Montoya,the Inspector General of HUD,announced today that the
    United States has filed,and simultaneously settled,a civil fraud lawsuit against FLAGSTAR
    BANK,F.S.B.("FLAGCTAR"),one ofthe nation's largest savings banks and originators of
    mortgage loans,for improperly approving residential home mortgage loans for government
    insurance. In the settlement, FLAGSTAR admitted,acknowledged,and accepted
    responsibility for submitting false certifications to HUD. The false certifications induced the
    Federal Housing Administration("FHA")to accept loans for government insurance that were
    not eligible and that resulted in losses to HUD when the loans defaulted. FLAGSTAR agreed
    to pay $132.8 million to the United States in damages and penalties under the False Claims
    Act and to reform its business practices. The settlement was approved today by United States
    District Judge Katherine B. Forrest.
    Manhattan U.S. Attorney Preet Bharara stated: "The lawsuit filed today is another stark
    example of how certain lenders put profit ahead of responsibility by recklessly churning out
     mortgage loans without regard to the risk that those loans would default or the significant
    consequences for the individual homeowners who would inevitably default on their loans,the
    housing market, and in the aggregate, our nation's economy. With today's settlement
    FLAGSTAR has accepted responsibility for its conduct,and committed to reform its business
    practices to ensure compliance with HUD requirements. Participation In this federally
    subsidized program is a privilege, not a right, and the cases this office has filed against banks
    that abuse this privilege should underscore our commitment to holding them to account."
    HUD General Counsel Helen Kanovslq'stated:"It is absolutely fundamental that lending
    institutions that earn the authority to directly endorse FHA-insured mortgages apply our
    standards. Lenders that play fast and loose with FHA requirements, placing families at
    unnecessary risk, do so at their own peril."
    HUD Inspector General David A. Montoya stated:'Today's settlement is the latest example of
    our continued work of holding FHA Direct Endorsement Lenders accountable for adhering to
    strict underwriting standards. I laud the cooperation between my office and the
    Departments of Housing and Urban Development and Justice to bring this matter to closure.
    This success could not have happened without the untold energy and effort of my audit,
    investigative and legal staff, and their foundational role in enabling today's settlement."
    The following allegations are based on the Complaint filed today in Manhattan federal court:
     FLAGSTAR has been a participant in the Direct Endorsement Lender program("DEL
     program"),a federal program administered by the FHA,since 1988. TTie DEL program
     authorizes private-sector mortgage lenders("Direct Endorsement Lenders")to approve
     mortgage loans for insurance by the FHA. If a Direct Endorsement Lender approves a
httpsy/www.|ustice.gov/archive/usao/nys/pres3reteases/February12/nagstarfoanksettlementJitml                                                                   1/4
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 37 of 58 PageID# 434
1/3/2019                                                USDOJ; US Attome/s Office - Southern District of New York
     mortgage loan for FHA insurance and the loan later defaults, the holder ofthe loan may
    submit an insurance claim to HUD for the costs associated with the defaulted loan that HUD
    must then pay. Under the DEL program, neither the FHA nor HUD reviews a loan before it is
    endorsed for FHA insurance. Consequently, it is crucial that Direct Endorsement Lenders
    follow the DEL program rules in determining which loans to approve for FHA insurance.
     One such rule requires that Direct Endorsement Lenders employ experienced underwriters
     who have demonstrated knowledge and skill in mortgage evaluation and the principles of
     mortgage underwriting(**DE underwriters")to conduct due diligence on loans before they are
    endorsed for FHA insurance.

     From January i, 2002 to the present(the "Covered Period"), FLAGSTAR routinely delegated
     key underwriting functions to staff employees who were not DE underwriters.
     Notwithstanding the fact that these "underwriting assistants"lacked the qualifications
     necessary to be DE underwriters,they were frequently assigned by FLAGSTAR to review
     conditions that had been placed on FHA loans and to make the final decision on whether the
     requisite conditions for FHA insurance had been met. Even though FLAGSTAR permitted
     these key underwriting responsibilities and decisions to be delegated to underwriting
     assistants, FLAGSTAR's DE underwriters falsely certified to HUD,for each loan they
     manually underwrote and endorsed for government insurance,that the DE underwriters had
     themselves reviewed all of the loan documents and had exercised due dUigence in
     underwriting the loans.
     The Complaint also alleges that FLAGSTAR's DE underwriters repeatedly endorsed loans for
     FHA insurance that did not comply with HUD's underwriting requirements and thus were
     not eligible for government insurance. FLAGSTAR's DE underwriters nevertheless falsely
     certified to HUD,for each loan they endorsed for FHA insurance,that it was eligible for such
     insurance.

    FLAGSTAR also set daily quotas for its DE underwriters and underwriting assistants,
    specifying the number ofloans and conditions that they had to process per day, and paid
    these employees substantial incentive awards for exceeding their daily quotas. For example,
    in 2008,10 FLAGSTAR DE underwriters earned at least $30,000 in incentive awards,with
    the top earner receiving $82,180.33 in extra compensation. The default rates on the loans
    that these 10 DE underwriters manually underwrote and approved for FHA insurance in
    2008 were higher than the average default rate for all ofthe manually-underwritten loans
    that Flagstar approved for FHA insurance that year.
     As part ofthe settlement, FLAGSTAR has admitted,acknowledged,and accepted
     responsibilify for the following conduct:
        • Notwithstanding loan-level certifications to the contrary,a Flagstar DE underwriter did
          not,in every instance,'personally review*'all associated documents'for the loans that
          Flagstar manually underwrote and endorsed for FHA insurance during the Covered
           Period.

        • In a number of instances, underwriting assistants were the only ones to review
          documents associated with material conditions on the loans that Flagstar manually
          underwrote and approved for FHA insurance during the Covered Period.
        • In a number of instances, underwriting assistants cleared material conditions —
           without DE underwriter supervision — relating to the borrower's income,assets and
           credit.

        • In a number of instances, notwithstanding loan-level certifications to the contrary,
           loans that Flagstar underwrote and approved for FHA insurance during the Covered
           Period, and for which HUD has paid insurance claims,did not comply with certain
           underwriting requirements contained in HUD's handbooks and Mortgagee Letters and
           were therefore ineligible for mortgage insurance under the DEL program.
        • Flagstar made false certifications on loans that induced the FHA to accept for
          Government insurance loans that were ineligible and that the FHA otherwise would not
           have insured,and that resulted in losses to HUD when the loans defaulted.

     Under the settlement, FLAGSTAR has agreed to pay $15 million within 30 days after
     approval of the settlement by the Court,and to make additional payments totaling an
     additional $117.8 million as soon as FLAGSTAR meets certain financial benchmarks. The
    settlement payments represent the maximum that FLAGSTAR can pay,consistent with its
     banking regulatoiy requirements and other requirements,including capital requirements
    imposed by the Office ofthe Comptroller ofthe Currency and the obligation of its parent
     holding company to satisfy its obligations in connection with the Troubled Asset Relief
     Program.
https://www.justice.g0v/an:hive/usao/nys/pressreleases/Febn1aryi2/flagstarbanksetllement.htn1l                      2/4
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 38 of 58 PageID# 435
1/3/2019                                               USDOJ: US Attorney's Office•Southern District of New York

    FLAGSTAR has also agreed to comply with all relevant HUD/FHA rules applicable to Direct
    Endorsement Lenders. FLAGSTAR has further agreed that,in addition to complying with all
    relevant HUD/FHA rules applicable to Direct Endorsement Lenders, FLAGSTAR's continued
    participation in the DEL program is conditioned on: (i)FLAGSTAR's completion of a one-
    year period during which FLAGSTAR's compliance Vkith all HUD/FHA rules applicable to
    Direct Endorsement Lenders shall be monitored by a third party at FLAGSTAR's own
    expense(under certain conditions, this monitoring period may be extended by HUD for an
    additional two years);(2)FLAGSTAR's implementation of a training program for all
    employees involved in the origination and underwriting of FHA loans regarding all relevant
    HUD/FHA rules applicable to Direct Endorsement Lenders; and(3)FLAGSTAR's
    certification to HUD that the individuals in senior leadership positions who previously had
    primary responsibility for, respectively,initiating and overseeing FLAGSTAR's manual
    underwriting process are no longer employed by FLAGSTAR.
    The case is being handled by the OfRce's Civil Frauds Unit. Mr. Bharara established the Civil
    Frauds Unit in March 2010 to bring renewed focus and additional resources to combating
    financial fraud,including mortgage fraud.
    The Complaint filed today against FLAGSTAR represents the fourth civil fraud lawsuit
    brought by this Office in the last nine months alleging reckless or fraudulent lending
    practices by residential mortgage lenders. On May 3,2011,the Government sued
    DEUTSCHE BANK and its subsidiary, MORTGAGEIT,INC.,in connection with $386 million
    ofFHA insurance claims paid by HUD for defaulted mortgage loans. On November 1,2011,
    the Government sued ALLIED HOME MORTGAGE CORPORATION and its CEO in
    connection with $834 million of FHA insurance claims paid by HUD. On February 15,2012,
    the Government sued and settled with CITIMORTGAGE,INC.("CITIMORTGAGE"),a
    subsidiary of CITIBANK,N.A.,for engaging in over six years of misconduct in connection
    with CITIMORTGAGE's participation in the DEL program. In the settlement,
    CITIMORTGAGE admitted and accepted responsibility for failing to comply \vith certain DEL
    program requirements,and agreed to pay $158.3 million in damages. The Office's Civil
    Frauds Unit is handling all four cases as part of its continuing investigation of reckless
     mortgage lending practices.
    The Civil Frauds Unit works in coordination with President Barack Obama's Financial Fraud
    Enforcement Task Force,on which Mr. Bharara serves as a Co-Chair ofthe Securities and
    Commodities Fraud Working Group. President Obama established the interagency Financial
    Fraud Enforcement Task Force to wage an aggressive,coordinated,and proactive effort to
    investigate and prosecute financial crimes. The task force includes representatives from a
    broad range offederal agencies,regulatory authorities, inspectors general, and state and local
    law enforcement who,working together, bring to bear a powerful array ofcriminal and civil
    enforcement resources. The task force is working to improve efforts across the federal
    executive branch,and with stale and local partners, to investigate and prosecute significant
    financial crimes,ensure just and effective punishment for those who perpetrate financial
    crimes,combat discrimination in the lending and financial markets,and recover proceeds for
    victims offinancial crimes.

    Mr. Bharara thanked HUD and HUD-OIG for their extraordinaiy assistance in this case. He
    also expressed his appreciation for the support of the Commercial Litigation Branch of the
    U.S. Department of Justice's Civil Division in Washington, D.C.
    Assistant U.S. Attorney Christopher B. Harwood is in charge ofthe case.

     12-061




     Relurn to Top



     USAO ARCHIVE
     HOME
                                                                                                                      ii;sTiCi"..c.r)V,'usAr)

                                                                                                                   Accessibility      Juslico.gov
                                                                                                                   FGIA               USA.gov
                                                                                                                   Privacy Policy
                                                                                                                   Legal Policies &
                                                                                                                   Disclaimers




httpsV/www.justiC8.gov/archlve/usao/nys/pressreIeases/February12/f1agstarfaanksettIement.html                                                       3/4
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 39 of 58 PageID# 436
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 40 of 58 PageID# 437
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 41 of 58 PageID# 438
1/3/2019                                          UPDATE 3-NY judge finds Ragstar liable for $90 mtn in mortgage case



   © REUTERS                                                                                                                             Q
      Brexit         imprisoned in Myanmar            Sectors Up Close           Breaklngviews          Investing         Future of Mone*




    BONDS NEWS

    FEBRUARY 5, 2013 / 7:25 PM / 6 YEARS AGO




    UPDATE 3-NY judge finds Flagstar liable for $90 mln in
    mortgage case

                                                                                                                                      ^        f




    * U.S.judge orders Flagstar to pay Assured Guaranty $90.1 million


    * Lawsuit focused on quality ofloans in mortgage-backed securities


    * Assured had sought $116 million


    * Flagstar says will appeal the ruling


    By Nate Raymond


    NEW YORK,Feb 5 (Reuters) - Flagstar Bancorp Inc was ordered on Tuesday to pay $90.1
    million to bond insurer Assured Guaranty Ltd in a contract dispute over loans underlying
    $900 million in mortgage-backed securities.


    U.S. District Judge Jed Rakoffin Manhattan ruled that Flagstar had materially breached
    contracts specifying the quality and characteristics ofloans to be packaged into the securities.


https://www.reuters.coin/article/assured-flagstar-verrflct/update-3-ny-judge-finds-flagstar-llabl8-for-90-mtn-ln-mortgage-case-idUSL1N0B5PPP20130206   1/8
            Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 42 of 58 PageID# 439
1/3/2019                                          UPDATE 3-NY judge finds Flagstar liable for $90 mln In mortgage case

    The closely watched lawsuit has been seen as a test ofthe ability of bond insurers to hold
    banks accountable for losses incurred insuring securities at the heart ofthe financial crisis.


    SPONSORED




    A number of other suits have been filed against banks by Assured and fellow insurers, but
    have yet to reach trial.


    "This ruling is a significant milestone in forcing the banks to honor the contractual
    commitments they made and have long sought to avoid," Jacob Buchdahl,a lawyer for
    Assured at Susman Godfrey,said in a statement.


    The ruling followed a bench trial last year. Assured had at the close of trial sought $116
     million.



    In a statement late on Tuesday, Flagstar Bancorp said it "strongly disagrees with the court^s
    ruling and intends to vigorously contest the outcome on appeal."




https://vwvw.reuters.com/article/assured-flagstar-verd!ct/update-3-ny-judge-finds-fl8gstar-llable-for>90>mln>jn*mortgage>case<idUSL1N0B5PPP20130206   2/8
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 43 of 58 PageID# 440
1/3/2019                                         UPDATE 3-NY judge finds Flagstar liable for $90 min In mortgage case

    The lawsuit,filed in April 2011, accused Troy, Michigan-based Flagstar of misrepresenting the
    quality and traits ofloans packaged into two mortgage securitizations issued in 2005 and
    2006,valued at more than $900 million.


    Assured had guaranteed the Flagstar securities. When the housing meltdown hit, it was forced
    to pay millions in claims.


    RakofF said the loans in the securitizations "pervasively breached Flagstar's contractual
    representations and warranties."




                                                SPONSORED BY WEWORK


                                                Space that empowers
                                                 An office is more than just four walls. It's a space to do your best work and inspire
                                                 your team



                                                 Learn more >




    The decision was another reminder ofthe continued litigation fallout from the subprime
    meltdown of2007 and the financial crisis that followed.


    The ruling came a day after the U.S. Department ofJustice launched a civil fraud lawsuit
    against credit ratings agency Standard & Poor*s,a unit of The McGraw-Hill Companies Inc ,
    over its mortgage bond ratings.


    The Flagstar case mirrors other lawsuits by insurers such as MBIA Inc and Ambac Financial
    Group Inc. Defendants have included JPMorgan Chase & Co,Credit Suisse Group AG and
    Bank of America Corp's Countrywide Financial unit.


    Assured*s lawsuit against Flagstar was the first by the insurers to reach trial. Assured CEO
    Dominic Frederico, whose company is pursuing other lawsuits, in a statement said the ruling
    "sets a strong precedent in support ofthe rights of Assured Guaranty in these cases."

https://www.reuters.com/8rticle/assure<M}agstar*verdict/update-3-ny-Judge-finds-f1agstaMlable-for-90*mln*in-fnortgage-case-tdUSL1N0B5PPP20130206   3/8
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 44 of 58 PageID# 441
1/3/2019                                         UPDATE 3-NY judge finds Fiagstar liable for $90 mtn In mortgage case

    Flagstar, which had net income of$223.7 million for 2012,said Jan. 23 that it had reserved
    $82.7 million for pending and threatened litigation, including Assured's lawsuit.


    The litigation reserves also cover another bondholder lawsuit launched earlier this month by
    MBIA,which sued after paying out $165 million on claims related to two mortgage-backed
    transactions it insured.



    Flagstar had separately agreed in February 2012 to pay $132.8 million to settle claims by the
    U.S. Department of Justice that it improperly approved mortgages for government insurance.


    The Assured case amounted to what Rakoff called a *Var of experts." Expert witnesses for
    Assured used a statistical sample of800 ofthe 15,000 loans at issue. Ofthe 800,606 were
    defective, an expert for Assured testified.




    Flagstar challenged the experts' methodologies and the insurer's ability to prove liability on a
    sample. But Rakoff said sampling was a "widely accepted method of proof and largely
    accepted the experts'testimony.


    The case is Assured Guaranty Municipal Corp v Flagstar Bank, FSB in U.S. District Court,
    Southern District of New York, 11-2375.


https://www.reuters.com/8r1icle/assured-flagstar-verdtct/upd3te-3-ny-judge*finds>f1agstar<tl8bte>for«90Hnln-in-mortgages»se*ldUSL1N0B5PPP20130206   4/8
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 45 of 58 PageID# 442




                                                  '«            i
                                                 v, ,                                                   ^       " V' ■         \' ''"4 ' -
                                                                                               PiPi -'pv^P"::                                      ■.           PP'p-P

                      P.

                ■'\. •• .--'jSi' "          /l'                     '
                                                                                               iWlt|i^Riil®ilSiii#
                                                                                                    ,            ^ -       »      '     '           . ^     .


              ■V .                   . . '■-.'        -ytts."
         1
                .            t       -i          „.
                 •         ' '        ; ;
                      ' "4^' . / '-I. •
                                                                        \4'P.
                                                                                                ^ "'i\           \ I                                    .         \-
                                                                                i0m
                                                                    ;

              ".: .                  ■'' 'i' '•'"'"'■ ''
                      ''■j- . .' '                                                         • '4^                                 *'SC                           7<:^
         i®                                                                                '   .r                      \                                        "-^      •
         IP   •■ -^4 ■ 'p
              ■ • - 'v"                                     •
                                                                                      W&



                                                                                                                                   :'l. ■ 'jr< ■
     Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 46 of 58 PageID# 443



                                                                                                  Kl»
                                                                                                  i|i«'^;j>.V;vJ|;^;^.;m

                                                                                                     •Siiii




                                                                      ■■•Irr-vk
                                                                 :W'' y \i. ■ ^




  MEMBERS of "The Families of Phila.** have cause to celebrate. A federal judge has ordered our local courts
      to answer charges levied against it by Phila. homeowners charging the city's mortgage-foreclosure
     practices have ill^ally forced hundreds out of their homes. TFOP members with similar cases, L-R:
   Johnny Young, Jameel El, Adisa Folami El, Ciystal Stephen, Sheila Upyd and Danyiell Wright. Photo by
                                               Wendell Douglas
                                             BYJOESHAHEELI

The 1st Judicial Dist, long criticized for the way it handles civil forfeiture proceedings, finally has to answer
charges filed by the Institute for Justice on behalf of four Philadelphia residents.
Federal Judge Eduardo C. Robreno has the 1st Dist's motion to dismiss the class action challenging its
administration of civil forfeiture proceedings, filed in August 2014 by the Washington-based Institute for Justice
on behalf of four Philadelphians.
Waving a flag of joy and relief are a host of homeowners in this city who, eight years ago, banded together
under the umbrella of The Families of Philadelphia. Uniting them was a common bond. Each was losing a
home or property through what they felt, and later discovered, were Illegal practices, many of which were
ignored by the judges of this city who routinely handled flawed requests to approve forfeitures.
Each had a sad tale to tell. No matter to whom they were referred for relief and support, no matter the
evidence they accumulated that they had complied with requests fiiom mortgagors, and entered into and
honored new financial arrangements, their property was on a fast track to forfeiture.
Darpana Sheth, I J's senior and lead attomey on the case, said. This decision makes clear in no uncertain
terms that Philadelphia's state court administrators must now defend their inadequate procedures that have
systematically trampled on the rights of our clients and the rights of thousands of other property owners."
Judge Robreno squarely rejected the 1st Judicial Dist's argument that I J's lawsuit should be dismissed
because the district had recently changed some of its procedures. Judge Robreno ruled. This is not like a
new case, finding I J's complaint sufficiently alleged both "that the pre-October 2015 civil forfeiture procedures
were unconstitutionar and "that the changes to the procedures have not fixed those deficiencies."
     Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 47 of 58 PageID# 444
Judge Robreno further rejected the 1st Judicial Dist.'s arguments that its procedures are constitutionaiiy
adequate, holding once more that "Plaintifls have the better of[the]argument"
The IJ claims,"The 1st Judicial Dist. and Philadelphia police and prosecutors have long failed to provide
property owners with a prompt opportunity to get their property back. Meanwhile, individual property owners
have been forced to attend as many as 10 or more proceedings, wKh many losing their property for missing a
single one.And for almost a decade,the 1st Judicial Dist. let the city's prosecutors run a forfeiture 'courtroom,'
the infamous Courtroom 478, with no judge or jury."
"Philadelphia tned to seize my home even though I did not do anything wrong, but the court system in
Philadelphia did not give me a chance even to see a judge," said Chnstos Sourovelis, the lead plaintiff in the
case."I am very happy the case will go on, because it means the court administrators are going to have to be
accountable for the nightmare they put my family and others through."
"Civil forfeiture laws are draconian and outrageous in many places in the country, but Philadelphia is in a
league of its own in how it treats property owners," explained Milad Emam,attorney at the IJ."Philadelphia
has seized over $64 million from its residents in an 11-year forfeiture machine that must be dismantled."
The Philadelphia Public Record lor the past two years has periodically reported on problems suffered by the
members of The Families of Philadelphia, detailing what they cited as illegal procedures leading to their
homes being placed on sheriff sales.
Crystal Stephens,56, has been one of the victims. For the past 27 years, she has lived in her Northem
Liberties home which she owns. She found herself battling her mortgage company, which had refused to lower
her rates when they had taken a big dip nationally.
She was among several who testified before City Council at a hearing chaired by Councilman Curtis Jones, Jr.
as to her arduous and costly efforts to save her home.Today, her case sits in the State's Superior Court.
Despite this, her property is being processed for Sheriff Sales this May 2.
Sheriff Jewell Williams, who has seen cases such as hers sent to him to be auctioned,says he and his staff
have offered as much assistance as they were able, pointing her and others to where help might be available.
But, bound by state law, his office has to process those properties for sale, unless stopped by agreement or
court order.

Johnny Young, who is a spokesman for the group, has long cited the federal laws which were being given
short shrift by the Philadelphia courts. He said The Families of Philadelphia collectively has put over eight
years of research into cases involving its members. He believes he will provide the Institute with more proof of
misconduct and deceptive legal practices by some law firms which have stolen property from Philadelphia
homeowners.

"Soon," he adds,"but unfortunately not in time to save the homes of many Philadelphians, the Feds will
demand and make sure remedial changes are put in place, ending the travesties being inflicted on the poor
victims caught in this web spun by the courts and some law firms.




Continued Success

Paul Randall
202-689-0526
Judahgamients@gmail.com
ForeclosureSurvivalToday.com
Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 48 of 58 PageID# 445
             Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 49 of 58 PageID# 446
1/3/2019                             Jury awards S5.4 million to couple after finding fraud in foreclosure case - HoustonChronicIe.com




    BUSINESS



    Jury awards $5.4 million to couple after finding fraud in
   foreclosure case
    Jury awards couple $5.4 million in foreclosure case against Wells Fargo and its mortgage
    servicer


    LM.Sixel
    Dec.9,2015 ; Updated:Dec.lO,201511:37a.m.



                                                                                                               Wsmum




                                                                       il,
                                                                      0f-
                                                                                               WMk     //v>


                                                                     ptt..




                                                                                                                                         T' ^* 1.




                                                                           e G G o



           David Wolf and his wife, Mary Ellen Wolf,stand on the porch of their West University home,which is at the center of a
           foreclosure dispute.(James Nielsen / Houston Chronicle)
           Photo: James Nielsen,Staff


httpsJ/www.houstonchronicl8.com/business/art!cIe/Jury-awards-5-4'mlllion-to-coupl0-after-finding-66875O2.php                                        1/5
            Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 50 of 58 PageID# 447
1/3/2019                              Jury awards $5.4 million to couple after finding fraud In foreclosure case - Hou8tonChrcnlcle.com



    David and Mary Ellen Wolf were several payments behind on their home mortgage and knew
    that foreclosure loomed.


    They were puzzled, though, when a foreclosure notice came early in 2011 from Wells Fargo
    because they hadn't done business with that bank.

    They asked their West University neighbor,lawyer W.Craft Hughes,for help. After poring over
    mortgage records, Hughes came to the conclusion that neither Wells Fargo nor its mortgage
    servicer, Carrington Mortgage Services, had legal claim to the note on the house or the right to
    foreclose.




        Unlimited Digital Access as little as $0.99                                                                subscribe
        Read more articles like this by subscribing to the Houston Chronicle



    A state district courtjury in Harris County agreed last month and awarded the Wolfs $5.4
     million after a four-day trial.

    "It's very unusual," said Linda E. Fisher, professor oflaw at Seton Hall Law School who has
    testified before Congress on the effect of mortgage fraud on consumers."Cases like this don't
    usually get in front of a jury."

    The situation has its roots in practices that evolved in the years leading to the Great Recession
    that began in 2007. Wall Street investment houses were eager to generate mortgage-
    securitized trusts - financial instruments created by bundling thousands of mortgages and
    selling shares to investors who expected to profit from the combined monthly mortgage
    payments.


    That's how the Wolfs* loan, which they originally got through the First Community Credit Union
    in late 2000,eventually became part of the Wells Fargo and Carrington portfolio.


    Robo-signings

    To deal with the paperwork involved with securitized trusts, many banks set up a process that
    came to be called robo-signing - high-volume approval of mortgage transfer documents by
    employees who didn't review details and missed troubled mortgages. Homeowners have had


https://www.houstonchron!cle.com/business/article/Jury-awards-5-4-milllon*ta<x}upie-after-finding<56B7502.php                             2/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 51 of 58 PageID# 448
1/3/2019                             Jury awards $5.4 million to couple after finding fraud in foreclosure case•Kou8tonChronicie.com

    little success in court with arguments that robo-signing made loans unenforceable through
    foreclosure.


    But the Wolfs took a different route.


    Texas law

    Hughes argued that when Wells Fargo retroactively attached the Wolfs' mortgage to a
    securitized trust that was closed and sold to investors three years earlier, the bank violated a
    Texas law that prohibits fraudulent real estate filings. The jury agreed, although State District
    Judge Mike Engelhart hasn't formally entered the verdict, and the bank and mortgage company
    haven't said whether they'll appeal.

    The Wolfs discussed the jury's decision recently under the portico of the residence at the
    center ofthe case, a 1950s ranch-style house on Buffalo Speedway.

    It's on the market for $850,000,and neither the couple nor their lawyer knows who legally
    owns it.



    That's a big question mark," said Hughes.Thejury found that neither Wells Fargo nor
    Carrington owns the mortgage note. But the jury also determined the Wolfs owe $655,000 on
    the note they signed in 2006.

    Wells Fargo and Carrington declined to comment on the case.

    During the trial, Wells Fargo argued the timing of its filings did not make them invalid.
    Ownership of a deed is created when the promissory note is transferred to a trustee, not when
    change of ownership is recorded at the county clerk's office. Wells Fargo's lawyers argued in
    court filings.

    The Carrington Trust was created in 2006. Wells Fargo didn't file the Wolfs' transfer documents
    until 2009.



    LegalStanding?

    Wells Fargo also argued the Wolfs do not have legal standing to contest whether their note and
    deed of trust were handled correctly under the trusts' pooling and servicing agreements.The
    mortgage industry has used that argument successfully in foreclosure cases across the country.

https'i/www.houstonchronict8.com/buslness/article/Jufy-awanls-5-4-miirton'to-couple^fter»finding-€687602.php                           3/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 52 of 58 PageID# 449
1/3/2019                             Juiy awards $5.4 million to couple after finding fraud in foreclosure case•Hou8tonChronicie.com

    A party alleging bank fraud must prove that someone suffered a loss, said David Kwok,assistant
    professor at the University of Houston Law Center. But homeowners are typically in the
    background and aren't involved in buying or selling mortgages, transferring documents into
    trust agreements or creating mortgage-backed securities. The banks, brokers and transfer
    agents that do that work are the ones who can claim damages.

    Bank criticized

    But, he added, the Wolfs* case is intriguing because of the way the homeowners used the Texas
    statute.



    The Office of Inspector General for the U.S. Department of Housing and Urban Development
    criticized Wells Fargo in 2012 for failing to establish effective controls over its foreclosure
    process. The agency's report studied the nation's five largest Federal Housing Administration
     mortgage servicers.

    The inspector general found that Wells Fargo employees routinely certified they had personal
    knowledge of the content of documents yet didn't have the underlying records or verify their
    accuracy. Some signed as many as 600 documents each day - the practice that came to be
    called robo-signing.


    'Behind the scenes'

    "The law allows the banks to do whatever the hell they want behind the scenes," said Hughes.
    "And when homeowners sue, the courts say that the homeowners don't even have standing to
    object to the foreclosures if they're bought by mortgage-backed security trusts."

    But this time, the Wolfs could stop the foreclosure - and potentially receive millions of dollars
    in damages if the jury verdict stands - because of the Texas law that prevents fraudulent filing
    of documents involving real estate.

    Dana Kami, a consumer rights lawyer in Houston,said that lenders, as well as companies that
    buy debt at a discount, then try to collect it, may view occasional legaljudgments as a business
    expense unless juries award millions of dollars or more.


     A' nMoraB'



https'y/www.houstonchronlcte.com/buslness/ar1ide/Jury-awards-&-4-fnlllion>to^up!e^fter-findtng-€687502.php                             4/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 53 of 58 PageID# 450
1/3/2019                              Jury awards $5.4 millior) to ooupte after finding fraud In foreclosure case - Hou6tonChronlcIe.com

    "When a bank gets hit in the gut, the only way they really feel it is when they're paying out
    damages that start with an M or a B," Kami said.

    Hughes filed the Wolf case as a class action on behalf of about 4,000 Texans, but it was
    dismissed on a procedural issue over the timing of some claims. He is hoping to resurrect the
    class claim on behalf of Texans he says have faced similar foreclosures.

    The Wolfs bought their home in the heart of West University in 2000 for $283,150. Six years
    later, they refinanced their mortgage for $400,000.

    David Wolf was chief technology officer for a construction company in 2009 when he got word,
    along with hundreds of other employees,that funding was drying up and he no longer had a
    job. By 2010, the Wolfs were only making partial payments and by the end of that year, they had
    stopped paying entirely because he hadn't found a new job.

    A representative from Carrington told them that with the job loss and mounting bills, they
    would be good candidates for a federal program to help struggling homeowners. Shortly after
    they submitted the affidavits and other documents. However,they were served with the
    foreclosure notice. By that time their $400,000 loan had increased to $500,000.

    The Wolfs tried to sell their house for $590,000 and received a couple of offers, but the sales
    didn't close. They also wrote a letter to Wells Fargo in 2012 offering to pay their $2,500 monthly
    mortgage into an escrow account until the property's ownership is settled. The Wolfs said they
    never got a reply to the offer.




    ©2019 Hearst




https:/Aivww.houstonchronlde.com/bustness/artlde/Jury-awards-5-4>mill!on>t(M»uple<after-findlng-6687502.php                                5/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 54 of 58 PageID# 451
1/3/2019                               Ditech Might Have Hidden Mortgage Documents From Miami Court
                                                                                                 |  Miami New Times
miUIAMI    iVi


NewTimes




                                                                                                                                E




                                                                                                             Taber Andrew Bam / Fllckr




  Miami Judge Threatens Major
  Mortgage Company Lawyers With
  Criminai Chargesfor Hiding Documenis
   JERRV lANNELLI I DECEMBER 14,2017 I 11:23AM

  Updatel2/14:Miami-Dade County Judge Beatrice Butchko movedforward today with
  criminal contempt-of-court charges against Ditech's lawyers. The attorneys say they plan
  tofile an appeal.

https'J/www.miamInewtimes.com/content/pnntVlew/9848540                                                                               1/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 55 of 58 PageID# 452
1/3/2019                                 DItech Might Have Hidden Mortgage DocumentB From Miami Court
                                                                                                   |  Miami New Times

  Ditech, one of America's largest home-loan companies,achieved fame in the 1990s
  with TV commercials that showed its competitors complaining they had "lost
  another loan to Ditech." The company largely vanished during the 2008 housing
  crisis but has since rebounded and
  remains

  one of the largest mortgage-service firms in America. It brings in revenue in excess
  of $1 billion per year and handles thousands of home-foreclosure cases annually.

  But in Miami, circuit court Judge Pedro Echarte Jr. has accused lawyers
  for

  the giant firm of hiding key documents - it's even possible those attorneys could
  face criminal charges after a hearing today. The documents in question suggest the
  company's lawyers might have lied about whether the company ensures payment
  balance data is accurate and its customers are getting foreclosed upon fairly.

  Poor and/or negligent record-keeping was a major contributor to the 2008 housing
  crash. Four major banks,including JPMorgan Chase,reached an eye-popping $25
  billion settlement with the U.S. Department of Justice in 2012 after the banks were
  found to be willfully"
  robo
  -signing" thousands of foreclosure documents every day without bothering to check
  them.


  In a hearing at the Miami-Dade County Courthouse today,lawyers for Ditech will
  have to explain why they should not be held in contempt of court. A potential
   nonjury trial date has been set for February 1,2018.

  "The Defendants are hereby noted that this is now a criminal matter," Echarte
  warned Ditech's lawyers Yacenda Hudson and Amina McNeil in an order filed just
  before Thanksgiving. Echarte also accused one of Ditech's witnesses of giving false
  testimony during foreclosure proceedings in order to cover up the company's
   allegedly inadequate loan processes.

  Neither the lawyers in question nor Ditech responded to New Times* multiple
  requests for comment sent earlier this month.The lawyers have since hired defense
   attorneys and filed multiple motions in attempts to kill the measure.
https://www.iniaminevrtlmes.com/oontent/pnnt\/iew/9848540                                                               2/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 56 of 58 PageID# 453
1/3/2019                                 Ditech Might Have Hidden Mortgage Documents From Miami Court
                                                                                                  |   Miami New Times

  In court documents,Ditech attorneys argued that its lawyers acted ethically and that
  its representatives "should not have to defend themselves in criminal proceedings
  for actions taken while properly representing their clients." Ditech's lawyers claim
  the facts laid out in the judge's order "do not show (or even suggest)" anyone broke
  the law.


  But Bruce Jacobs, a local foreclosure lawyer, AM radio host, and former Miami-Dade
  County prosecutor representing homeowners who were foreclosed upon,
  characterizes Ditech's actions in this case as an "attack on the integrity" of the court
  system.

  "As a former prosecutor, I strongly believe banks should be presenting truthful
  evidence and should be punished if they were caught doing something no other
  party would be allowed to get away with, especially because they are banks," Jacobs
  tells New Times.


  Ditech's largest competitor, Ocwen,has been the subject of multiple lawsuits from
  state governments and the federal Consumer Finance Protection Bureau (the
  government body set up to protect homeowners after the 2008 housing crisis) over
  mishandling this very same process, known as "loan boarding."

  If companies mishandle their loan-boarding processes,there are real impacts for
  regular people: A mortgage servicer might buy policies from a different company
  and never know whether that company kept accurate records.The new company
  might then foreclose on a home without properly informing the homeowners or
  might try to repossess a home that's fully paid up.

  The documents Ditech allegedly hid - employee training manuals - raise questions
  about the accuracy of the company's record-keeping processes nationwide.

  The trouble in Miami began in September 2015, when Ditech tried to foreclose on a
  home at 11260 SW 157th Ct. in the Hammocks area of West Kendall. Ditech alleged
  the family that bought the home owed $287,675 on its mortgage. Ditech, under its
  former name(Green Tree), had bought the mortgage in question from another
  company.



https://vvww.mlamInewta'mes.com/content/printVIew/9848540                                                               3^5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 57 of 58 PageID# 454
1/3/2019                                 Dllech Might Have Hidden Mortgage Documents From Miami Court
                                                                                                   |  Miami New Times

  In court, Jacobs asked Ditech how it knew the old company's records were accurate.
  Ditech representatives responded that the company uses an industry-standard "red
  flag" checking process, which prevents loans from being "boarded" into Ditech's
  systems if the old company's records are incorrect or incomplete. Ditech also said
  this process was laid out in its training manuals.

  In court filings, Jacobs wrote that Ditech's statements piqued his interest: Ditech's
  process sounded nearly identical to that of the company's biggest competitor,
  Ocwen.(In fact, another Miami-Dade judge, Beatrice Butchko,called Ocwen's loan-
  boarding process a "legal fiction.") So Jacobs asked Ditech to produce evidence that
  its manuals require employees to check records of new mortgages.

  But when Jacobs tried to obtain a copy of the training manuals, Ditech's lawyers
  refused to hand them over.The company suddenly claimed the documents were
  confidential and filed a flurry of legal motions in an attempt to prevent the training
  manuals from being disclosed to the court. Judge Echarte,frustrated, told Ditech
  that if it could not find a time to agree to a deposition with Jacobs, he would force
  both parties to meet at midnight on a weekend. Echarte jokingly assumed this threat
  would force the two parties to find a way to compromise and sort out their
  differences.


  Instead, according to court documents, Ditech's lawyers walked into a deposition at
  midnight Sunday,July 23,and in "violation of the Court's order,they refused to
  produce any training manuals or other documents requested" by the court. On
  November 16, Echarte again demanded Ditech turn over the manuals or face a
  second wave of possible contempt charges. At 11:59 a.m. that day,one minute before
  their time was set to expire, Ditech's attorneys finally submitted the materials.

  It turns out the manuals mention no accuracy-checking process. Echarte claims the
  company willfully lied in court to protect itself.




https://www.fniamlnewtimes.com/content/printView/9848540                                                                4/5
           Case 3:21-cv-00006-MHL Document 3-7 Filed 01/06/21 Page 58 of 58 PageID# 455
1/3/2019                                  Ditech Might Have Hidden Mortgage Documents From Miami Court
                                                                                                    |  Miami New Times

  "Plaintiff, Ditech Financial... appears to have willfully violated this Court's order to
  produce training manuals," Echarte wrote in a judicial order issued Just before
  Thanksgiving."The training manual produced on November 16,2017, now appears to
  show that Ditech's standard business practice does not verify prior servicer's
  records for accuracy before boarding loans. The training manual produced appears
  to show that Ditech's witness, Christopher Ogden,gave false testimony in an effort
  to introduce the prior servicer's records into evidence under false pretenses."

  Echarte, an experienced judge, was incensed. In his November 20 order, he told
  Ditech's lawyers to get their own lawyers.

  "If any Defendant is found in Contempt of Court
  >



  because it is indirect criminal contempt,that Defendant may be facing jail,
  adjudication, probation, and/or other sanctions," Echarte wrote."If any lawyer is
  found in contempt,the matter will be referred to the Florida Bar."


                                               RELATED TOPICS:         news             real estate




                          Use of this website constitutes acceptance of our terms of use. our cookies policy, and our privacy policy
                                                     ©2019 Miami New Times, LLC. All rights reserved.




https:/A«ww.miaminewtimes.com/content/printVi8w/9848540                                                                                5/5
